

Exhibit 10.1


Execution Version


ASSET PURCHASE AGREEMENT
BY AND BETWEEN
BROOKS AUTOMATION, INC.
and
MKS INSTRUMENTS, INC.
March 17, 2014




--------------------------------------------------------------------------------



TABLE OF CONTENTS
ARTICLE I ASSET PURCHASE AND SALE
1
1.1
Purchase and Sale of Acquired Assets; Assumption of Assumed Liabilities
1
1.2
Purchase Price and Related Matters
6
1.3
The Closing
7
1.4
Consents to Assignment
8
1.5
Further Assurances
8
 
 
 
ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER
9
2.1
Organization, Qualification and Corporate Power
9
2.2
Authority
10
2.3
Noncontravention
10
2.4
Financial Statements
11
2.5
Absence of Certain Changes
11
2.6
Title to Tangible Acquired Assets
12
2.7
Intellectual Property
12
2.8
Contracts
14
2.9
Litigation
15
2.10
Employee Matters
15
2.11
Permits
17
2.12
Inventory
17
2.13
Warranties
17
2.14
Sufficiency
17
2.15
Brokers’ Fees
17
2.16
Product Liability
17
2.17
Legal Compliance
17
2.18
Undisclosed Liabilities
18
2.19
Real Property
18
2.20
Intentionally Omitted
18
2.21
Environmental Compliance
18
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF BUYER
19
3.1
Organization
19
3.2
Authorization of Transaction
19
3.3
Noncontravention
19
3.4
Litigation
20
3.5
Financing
20
3.6
Solvency
20
3.7
Broker’s Fees
20
3.8
No Other Representations or Warranties
20
 
 
 
ARTICLE IV PRE-CLOSING COVENANTS
21
4.1
Efforts; Hart-Scott-Rodino Act
21
4.2
Maintenance of Acquired Assets
21
4.3
Certain Covenants of Buyer
22


- i-

--------------------------------------------------------------------------------



4.4
Access    
22
 
 
 
ARTICLE V CONDITIONS PRECEDENT TO CLOSING
22
5.1    
Conditions to Obligations of Buyer
22
5.2    
Conditions to Obligations of Seller
23
 
 
 
ARTICLE VI INDEMNIFICATION
24
6.1    
Indemnification by Seller
24
6.2    
Indemnification by Buyer
24
6.3    
Claims for Indemnification
24
6.4    
Survival
25
6.5    
Limitations
26
6.6     
Treatment of Indemnification Payments
28
 
 
 
ARTICLE VII TERMINATION
28
7.1    
Termination of Agreement
28
7.2    
Effect of Termination
28
 
 
 
ARTICLE VIII TAX MATTERS
29
8.1    
Responsibility for Certain Taxes
29
 
 
 
ARTICLE IX FURTHER AGREEMENTS
30
9.1    
Access to Information; Record Retention; Cooperation
30
9.2    
Disclosure Generally
32
9.3    
Covenants Regarding New Buyer Employees
32
9.4    
Use of Name for Transition Period
34
9.5    
Payment of Certain Monies
35
9.6    
Covenant Not to Compete
35
9.7    
Covenant Not to Solicit
36
9.8    
Records Delivery
36
 
 
 
ARTICLE X MISCELLANEOUS
37
10.1    
Press Releases and Announcements
37
10.2    
No Third Party Beneficiaries
37
10.3    
Action to be Taken by Affiliates
37
10.4    
Entire Agreement
37
10.5    
Succession and Assignment
37
10.6    
Counterparts and Signature
37
10.7    
Headings
38
10.8    
Notices
38
10.9    
Governing Law
39
10.10    
Amendments and Waivers
39
10.11    
Severability
39
10.12    
Expenses
39
10.13    
Specific Performance
39
10.14    
Submission to Jurisdiction
39


- ii-

--------------------------------------------------------------------------------



10.15    
Bulk Transfer Laws
40
10.16    
Construction
40
10.17    
Foreign Exchange Conversions
40
10.18
Waiver of Jury Trial
41
10.19
Incorporation of Exhibits and Schedules
41



Disclosure Schedule
Other Schedules
Schedule 1.1(a)(i)    -    Designated Equipment
Schedule 1.1(a)(iii)    -    Designated Contracts
Schedule 1.1(a)(iv)    -    Designated Patents
Schedule 1.1(a)(v)    -    Designated Trademarks
Schedule 1.1(a)(vi)    -    Designated Domain Names
Schedule 1.1(a)(ix)    -    Designated Permits
Schedule 1.1(a)(x)    -    Designated Licenses
Schedule 1.1(a)(xi)    -    Business Products
Schedule 1.1(a)(xii)    -    Certain Expired Patents    
Schedule 1.1(b)(i)    -    Specified Excluded Assets
Schedule 1.1(b)(iv)    -    Specified Excluded Contracts
Schedule 1.1(c)(i)    -    Specified Assumed Liabilities
Schedule 1.3(b)(vii)    -    Required Consents
Schedule 4.2        -    Maintenance of Acquired Assets
Schedule 4.4        -    Access Representatives
Schedule 5.1(e)    -    Foreign Antitrust Laws
Schedule 5.1(g)    -    Key Employees
Schedule 9.2(a)    -    Seller Knowledge Persons
Schedule 9.3(c)(i)    -    Estimated Termination Costs




Exhibits
Exhibit A    -    Form of Assumption Agreement
Exhibit B    -    Form of Bill of Sale
Exhibit C    -    Form of Patent Assignment
Exhibit D    -    Form of Expired Patent Assignment
Exhibit E    -    Form of Trademark Assignment
Exhibit F    -    Form of Supply Agreement
Exhibit G    -    Form of Transition Services Agreement

- iii-

--------------------------------------------------------------------------------



TABLE OF DEFINED TERMS
Defined Term
Section
401K Plan
9.3(d)(ii)
Acquired Assets
1.1(a)
Affiliate
1.4
Agreement
Preliminary Statement
Allocation Schedule
1.2(b)
Annual Business Financial Statement
2.4(a)
Assumed Liabilities
1.1(c)
Assumption Agreement
1.1(c)
Bankruptcy and Equitable Remedies Exception
2.2
Business
Introduction
Business Day
1.3(a)
Business Financial Statements
2.4(b)
Business Products
1.1(a)(xi)
Buyer
Preliminary Statement
Buyer Material Adverse Effect
3.3(b)
Buyer Plan
9.3(d)(ii)
Buyer Temporary Employee
9.3(g)
Claim Notice
6.3(b)
Closing
1.3(a)
Closing Date
1.3(a)
Code
1.2(b)
Comparable Terms
9.3(a)
Competitive Activities
9.6
Confidentiality Agreement
4.4
Damages
6.1
Deferred Consent
1.4
Deferred Item
1.4
Designated Books and Records
1.1(a)(viii)
Designated Contracts
1.1(a)(iii)
Designated Domain Names
1.1(a)(vi)
Designated Employees
2.10(a)
Designated Equipment
1.1(a)(i)
Designated Intellectual Property
1.1(a)(vii)
Designated Licenses
1.1(a)(x)
Designated Patents
1.1(a)(iv)
Designated Permits
1.1(a)(ix)
Designated Trademarks
1.1(a)(v)
Disclosing Party
9.1(f)
Disclosure Schedule
Introduction to Article II
Employee Benefit Plan
2.10(d)
Environmental Law
2.21(c)
ERISA
2.10(d)
ERISA Affiliates
2.10(d)
Excluded Assets
1.1(b)
Excluded Liabilities
1.1(d)
Expired Patents
Fundamental Representations
1.1(a)(xii)
6.4(a)


- iv-

--------------------------------------------------------------------------------



Governmental Entity
2.3(b)
Hart-Scott-Rodino Act
2.3
Hazardous Material
2.21(c)
Indemnified Party
6.3(a)
Indemnifying Party
6.3(a)
Information
9.1(a)
Inventory
1.1(a)(ii)
IP Representations
6.4(a)
Key Employees
5.1(g)
Leased Real Property
2.19(b)
Material Adverse Effect
2.1
Material Business Contracts
2.8(b)
Material Contracts
2.8(a)
Noncompetition Party
9.6
Noncompetition Period
9.6
New Buyer Employees
9.3
Order
2.9
Party, Parties
Preliminary Statement
Proceeding
2.9
Purchase Price
1.2(a)
Quarterly Business Financial Statement
2.4(b)
Real Property Lease
2.19(b)
Receiving Party
9.1(f)
Required Consents
1.3(b)(vii)
Retained Marks
9.4(a)
Retention Period
9.3(b)
Sales Materials
9.4(b)
Security Interest
2.6
Seller
Preliminary Statement
Seller’s knowledge, known by Seller
9.2(a)
Single Employer Plan
2.10(d)
Supply Agreement
1.3(b)(ix)
Tax Returns
8.1(a)
Taxes
8.1(a)
Temporary Employee
2.10(c)
Termination Costs
9.3(c)(i)
Title Representations
6.4(a)
Transition Services Agreement
1.3(b)(x)
TSA Holdback
1.2(a)
U.S. GAAP
2.4(d)
Valuation Expert
1.2(b)




- v-

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of March 17,
2014, by and between Brooks Automation, Inc., a Delaware corporation (“Seller”),
and MKS Instruments, Inc., a Massachusetts corporation (“Buyer”). Seller and
Buyer are sometimes referred to herein individually as a “Party” and together as
the “Parties.”
INTRODUCTION
1.Seller is engaged in the business of designing, manufacturing, selling and
servicing vacuum measurement and gas analysis products for a wide range of
applications (the “Business”).


2.On the terms and subject to the conditions of this Agreement, (a) Seller
desires to sell to Buyer the Acquired Assets and (b) Buyer desires to purchase
the Acquired Assets and assume the Assumed Liabilities from Seller as set forth
herein; and


3.Although the Parties expect to enter into such ancillary agreements and
instruments of conveyance and assumption as may be required under applicable law
or otherwise desirable in order to fully consummate the transactions
contemplated hereby, including without limitation the purchase and sale of the
Acquired Assets and assumption of the Assumed Liabilities, the Parties have
entered into this Agreement as the master and primary agreement governing the
terms and conditions of the transactions contemplated hereby.


NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
ARTICLE I
ASSET PURCHASE AND SALE


1.1.Purchase and Sale of Acquired Assets; Assumption of Assumed Liabilities.


(a)Purchase and Sale of Acquired Assets. On the terms and subject to the
conditions of this Agreement, at the Closing, Seller shall sell, convey, assign,
transfer and deliver to Buyer, and Buyer shall purchase and acquire from Seller,
all of Seller’s right, title and interest in and to all assets of Seller
exclusively related to the Business, including the following specifically
identified assets, in each case as in existence as of the Closing (collectively,
the “Acquired Assets”):


(i)all computers, equipment, furniture, furnishings, machinery, tools and other
tangible personal property listed on Schedule 1.1(a)(i) (collectively, the
“Designated Equipment”) and, to the extent transferable, all warranties and
guarantees, if any, express or implied, existing for the benefit of Seller in
connection with the Designated Equipment;


(ii)all inventory of raw materials, work in process, finished goods, and
packaging materials, together with spare parts, supplies, promotional materials
and inventory, in each case to the extent used by Seller exclusively in the
Business (collectively, “Inventory”);


(iii)all right and interest of Seller under the contracts listed on Schedule
1.1(a)(iii) (collectively, the “Designated Contracts”);



- 1-

--------------------------------------------------------------------------------



(iv)the patents, patent registrations and patent applications listed on Schedule
1.1(a)(iv) (the “Designated Patents”);


(v)the registered and unregistered trademarks, service marks, trade names and
applications therefor listed on Schedule 1.1(a)(v) (the “Designated
Trademarks”);


(vi)the internet domain names listed on Schedule 1.1(a)(vi) (the “Designated
Domain Names”);


(vii)registered and unregistered copyrights in published or unpublished works,
database rights, photographs, renderings, images, data sheets, literature,
publications, web site content, works of authorship and the like; trade secret
and confidential information, inventions, discoveries, know how, customer lists,
technical information, proprietary information, technologies, processes and
formulae, and data, whether tangible or intangible; tangible embodiments of
intellectual property rights, including software, development tools, design
tools, systems, files, drawings, designs, displays, devices, hardware,
apparatuses, documentation, prototypes, lab notebooks, development and lab
equipment, methodologies, hardware, tools, manuals, mask works, specifications,
flow charts, electronic and other technical data, and other tangible embodiments
of trade secrets or know-how, show-how, and techniques, works of authorship and
the like, and other intellectual property rights; in each case that has been
used exclusively in the Business, including all such intellectual property
exclusively used in the Business Products (the “Designated Intellectual
Property”);


(viii)all books, files, documents, data, correspondence, records, plans,
reports, and recorded knowledge, including customer, subscriber, supplier, price
and mailing lists (including lists of pending leads and prospective customers or
subscribers), and sales and promotional materials, and documentation for
tooling, jigs, and the like, and all accounting, finance or other books and
records, including, to the extent Seller obtains consent of the New Buyer
Employees, the personnel records for the New Buyer Employees, in each case, in
any form or medium (including electronic files) to the extent relating
exclusively to the Business or any of the Acquired Assets (the “Designated Books
and Records”);


(ix)each permit, license, franchise or authorization issued by any Governmental
Entity and listed on Schedule 1.1(a)(ix) (the “Designated Permits”);


(x)the software and similar licenses listed on Schedule 1.1(a)(x) (the
“Designated Licenses”);


(xi)all rights and interests of the Seller (tangible and intangible) in and to
the products currently or historically designed, manufactured, marketed, sold,
licensed, or distributed exclusively by the Business (the “Business Products”),
including the products listed in Schedule 1.1(a)(xi); and


(xii)all rights and interests of Seller, if any, in the expired patents used by
Seller exclusively in the Business (including the expired patents listed on
Schedule 1.1(a)(xii)) (the “Expired Patents”).


(b)Excluded Assets. It is expressly understood and agreed that, notwithstanding
anything to the contrary set forth herein, the Acquired Assets shall not include
Seller’s right, title or

- 2-

--------------------------------------------------------------------------------



interest in or to any of the assets that are not identified in Section 1.1(a),
including the following assets (collectively, the “Excluded Assets”):


(i)the assets, properties or rights listed on Schedule 1.1(b)(i);


(ii)the capital stock of all subsidiaries of Seller and any other equity
ownership interests owned (beneficially or of record) by Seller;


(iii)all cash and cash equivalents or similar type investments, bank accounts,
certificates of deposit, Treasury bills and other marketable securities;


(iv)all rights and interest of Seller under Seller’s contracts with distributors
or selling personnel and the other contracts and agreements listed on Schedule
1.1(b)(iv);


(v)all intellectual property rights and intellectual property other than the
Designated Patents, Designated Trademarks, Designated Domain Names, Designated
Intellectual Property and Expired Patents;


(vi)all accounts receivable and other receivables (whether or not billed) as of
the Closing for the Business;


(vii)all insurance policies and all rights of Seller to insurance claims,
related refunds and proceeds thereunder;


(viii)the rights which accrue or will accrue to Seller under this Agreement;


(ix)all Employee Benefit Plans or arrangements of Seller, and all assets,
contracts and insurance and funding arrangements relating thereto;


(x)any intercompany account of any kind;


(xi)all Tax refunds, Tax deposits, and other Tax assets of Seller (other than
Tax refunds to which Buyer is entitled under Article VIII) and all Tax books and
records of Seller; and


(xii)all actions, claims, causes of action, rights of recovery, choses in action
and rights of setoff of any kind arising before, at or after the Closing
relating to the items set forth above in this Section 1.1(b) or to any Excluded
Liabilities.


(c)Assumed Liabilities. At the Closing, Buyer shall deliver to Seller an
undertaking (the “Assumption Agreement”), in the form attached hereto as
Exhibit A, pursuant to which Buyer, as of the Closing, shall assume and agree to
pay, perform and discharge when due and according to their terms all of the
following liabilities and obligations of Seller, of every kind, nature,
character and description, whether known or unknown, primary or secondary,
direct or indirect, absolute or contingent, due or to become due (the “Assumed
Liabilities”):



- 3-

--------------------------------------------------------------------------------



(i)all obligations and liabilities listed on Schedule 1.1(c)(i), in each case
except to the extent satisfied prior to the Closing;


(ii)all obligations and liabilities arising or incurred by Buyer or any of its
Affiliates at or after the Closing;


(iii)all obligations and liabilities which arise out of Buyer’s sale of any
products manufactured and/or sold by Buyer or any of its Affiliates at or after
the Closing;


(iv)all obligations and liabilities under or arising out of or relating to the
Acquired Assets or the conduct and operation of the Business, in each case
arising on or after the Closing;


(v)all obligations and liabilities in respect of employee relations and benefits
that are the responsibility of Buyer pursuant to Section 9.3;


(vi)all obligations and liabilities for any Taxes of Seller which are the
responsibility of Buyer pursuant to Article VIII;


(vii)all obligations and liabilities arising out of or relating to Deferred
Items and Deferred Consents under Section 1.4;


(viii)all obligations and liabilities of Seller with respect to all actions,
suits, proceedings, disputes, claims or investigations to the extent arising out
of or relating to the Acquired Assets or the conduct and operation of the
Business prior to, on or after the Closing, regardless of whether any such
action, suit, proceeding, dispute, claim or investigation was commenced prior
to, at or after the Closing, but solely to the extent relating to the Business
Products and excluding any obligations or liabilities relating to the Excluded
Liabilities under Section 1.1(d);


(ix)all obligations and liabilities of Seller arising out of or relating to the
repair, rework, replacement or return of, or any claim for breach of warranty in
respect of or refund of the purchase price of, Business Products manufactured or
sold prior to, at or after the Closing, regardless of whether any such claim was
brought prior to, at or after the Closing;


(x)all obligations and liabilities of Seller arising out of or relating to any
product liability claim against Seller (including any such claim arising out of
or relating to injury to or death of persons), damage to or destruction of
property or any worker’s compensation claim, in each case relating to the
Business Products manufactured or sold prior to, at or after the Closing,
regardless of whether any such claim was brought prior to, at or after the
Closing; and


(xi)all obligations and liabilities for claims under Seller’s self‑insurance
arrangements, if any, to the extent such claim is for a matter constituting an
Assumed Liability.


(d)Excluded Liabilities. It is expressly understood and agreed that,
notwithstanding anything to the contrary in this Agreement, Assumed Liabilities
shall not include any of the obligations or liabilities of Seller that are not
Assumed Liabilities, including any of the following liabilities (collectively,
the “Excluded Liabilities”):



- 4-

--------------------------------------------------------------------------------



(i)all accounts payable of the Business that were incurred or billed prior to
the Closing;


(ii)all obligations and liabilities assumed by, or which are otherwise the
responsibility of, Seller pursuant to this Agreement in accordance with Article
VI;


(iii)all obligations and liabilities for any Taxes of Seller (including any
income taxes, franchise taxes, capital gains taxes, or any Tax imposed on Seller
as a result of gain recognized by Seller in any jurisdiction on asset transfers
in connection with the transactions contemplated by this Agreement), except for
such Taxes which are the responsibility of Buyer pursuant to Article VIII;


(iv)all obligations and liabilities in respect of employee relations and
benefits that are the responsibility of Seller pursuant to Section 9.3;


(v)all obligations and liabilities arising out of or relating to (1) the
Excluded Assets, (2) any debt of Seller, (3) the matters identified in Section
2.7(b) and Section 2.9 of the Disclosure Schedule, or (4) the failure of the
Business or the Acquired Assets to comply with any law or governmental order
prior to the Closing Date, including any Environmental Law or any law or
governmental order relating to health and safety, foreign corrupt practices or
export compliance, but for the avoidance of doubt, excluding any law relating to
intellectual property infringement;


(vi)all obligations and liabilities arising out of or relating to “Success
Incentive” letters or any other stay bonuses payable by Seller to any current or
former employee in connection with the transactions contemplated by this
Agreement; and


(vii)all liabilities and obligations of Seller for costs and expenses incurred
in connection with this Agreement or the consummation of the transactions
contemplated by this Agreement.

- 5-

--------------------------------------------------------------------------------





1.2.Purchase Price and Related Matters.


(a)Purchase Price. Regardless of whether the transfer of any Acquired Asset has
been deferred pursuant to the provisions of Section 1.4, at the Closing, in
consideration for the sale and transfer of the Acquired Assets, and subject to
the terms and conditions of this Agreement, Buyer shall assume the Assumed
Liabilities as provided in Section 1.1(c) and shall pay to Seller in cash, by
wire transfer of immediately available funds, Eighty Seven Million Dollars
$87,000,000.00 (the “Purchase Price”). Buyer shall hold back the sum of Fifty
Thousand Dollars $50,000.00 (the “TSA Holdback”) from the Purchase Price. In the
event that the Parties mutually agree to terminate the Transition Services
Agreement on or prior to September 30, 2014, the TSA Holdback shall be retained
by Buyer and shall not be paid to Seller pursuant to this Agreement. If the
Parties do not mutually agree to terminate the Transition Services Agreement on
or prior to September 30, 2014, the TSA Holdback shall be paid by Buyer to
Seller, in cash, by wire transfer of immediately available funds, on or prior to
October 10, 2014.


(b)Allocation. Within ninety (90) days after the Closing Date, Buyer shall
prepare and deliver to Seller an allocation schedule (the “Allocation Schedule”)
allocating the Purchase Price and the Assumed Liabilities among the Acquired
Assets transferred by Seller as of the Closing Date and the covenants in
Sections 9.6 and 9.7 in accordance with the rules under Section 1060 of the
Internal Revenue Code of 1986, as amended (the “Code”). If Seller notifies Buyer
in writing within 30 days after delivery of such Allocation Schedule that Seller
objects to one or more items reflected in the Allocation Schedule, Seller and
Buyer shall negotiate in good faith to resolve such dispute regarding the
preparation of the Allocation Schedule. Any disagreements remaining between
Seller and Buyer after such 30-day period shall be resolved by Deloitte
Transactions and Business Analytics LLP (the “Valuation Expert”) based solely on
submissions of the parties, and the Valuation Expert shall choose the allocation
of either the Seller or Buyer as the proper allocation, and any determination by
the Valuation Expert with respect thereto shall be final and binding on the
Parties. All expenses of the Valuation Expert shall be shared equally by the
Seller and Buyer. The Parties recognize that the Purchase Price and the Assumed
Liabilities do not include Buyer’s acquisition expenses and that Buyer will
allocate such expenses appropriately. Buyer and Seller shall file all Tax
Returns (including Internal Revenue Service Form 8594) consistent with the
Allocation Schedule. Neither Buyer nor Seller shall take any Tax position
inconsistent with such Allocation Schedule, except to the extent otherwise
required by law. If the Purchase Price is adjusted pursuant to this Agreement,
the Allocation Schedule shall be adjusted as appropriate and Buyer and Seller
shall cooperate in making any such adjustments.

- 6-

--------------------------------------------------------------------------------





1.3.The Closing.


(a)Time and Location. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Wilmer Cutler
Pickering Hale and Dorr LLP in Boston, Massachusetts, commencing at 10:00 a.m.,
local time, on the third (3rd) Business Day after the first date on which the
conditions to the obligations of the Parties to consummate the transactions
contemplated hereby (excluding the delivery of any documents to be delivered at
the Closing by either of the Parties and other than satisfaction of those
conditions that by their terms are to be satisfied or waived at the Closing, it
being understood that the occurrence of the Closing shall remain subject to the
delivery of such documents and the satisfaction or waiver of such conditions)
have been satisfied or waived (the “Closing Date”). For purposes of this
Agreement, a “Business Day” shall be any day other than (i) a Saturday or Sunday
or (ii) a day on which banking institutions located in Boston, Massachusetts are
permitted or required by law, executive order or governmental decree to remain
closed.


(b)Actions at the Closing.


At the Closing:
(i)Seller shall deliver (or cause to be delivered) to Buyer the various
certificates, instruments and documents required to be delivered under
Section 5.1;


(ii)Buyer shall deliver (or cause to be delivered) to Seller the various
certificates, instruments and documents required to be delivered under
Section 5.2;


(iii)Seller shall deliver to Buyer a Bill of Sale in substantially the form
attached hereto as Exhibit B executed by Seller;


(iv)Seller shall deliver to Buyer a Patent Assignment for the Designated Patents
in substantially the form attached hereto as Exhibit C executed by Seller;


(v)Seller shall deliver to Buyer a Patent Assignment for the Expired Patents
listed on such Patent Assignment, in substantially the form attached hereto as
Exhibit D executed by Seller;


(vi)Seller shall deliver to Buyer a Trademark Assignment for the Designated
Trademarks in substantially the form attached hereto as Exhibit E executed by
Seller;


(vii)Seller shall deliver to Buyer the third party consents listed on Schedule
1.3(b)(vii) (the “Required Consents”);


(viii)Buyer shall deliver to Seller an executed Assumption Agreement;


(ix)Buyer and Seller shall execute and deliver to each other a Supply Agreement
in substantially the form attached hereto as Exhibit F (the “Supply Agreement”);


(x)Buyer and Seller shall execute and deliver to each other a Transition
Services Agreement in substantially the form attached hereto as Exhibit G (the
“Transition Services Agreement”);

- 7-

--------------------------------------------------------------------------------





(xi)Buyer shall pay to Seller the Purchase Price in cash by wire transfer of
immediately available funds to one or more accounts designated by Seller; and


(xii)the Parties shall execute and deliver to each other a cross-receipt
evidencing the transactions referred to above.


1.4.Consents to Assignment. Notwithstanding anything in this Agreement to the
contrary, this Agreement shall not constitute an agreement to assign or transfer
(or an assignment or transfer of) any asset, agreement, lease, authorization,
license or permit, or any claim, right or benefit arising thereunder or
resulting therefrom, if an attempted assignment or transfer thereof, without the
consent of a third party thereto or of the issuing Governmental Entity, as the
case may be, would constitute a breach thereof or default thereunder, would
reasonably be expected to result in a violation of the rights of any such third
party, would be ineffective, or would in any way adversely affect the rights of
Seller (or any Affiliate thereof) or Buyer thereunder and such consent is not
obtained at or prior to the Closing (each such consent, a “Deferred Consent”
except as provided in the last sentence of this Section 1.4). With respect to
each Deferred Consent, (i) the asset, agreement, lease, authorization, license
or permit to which such Deferred Consent relates (a “Deferred Item”) shall be
withheld from the sale pursuant to this Agreement without any reduction in the
Purchase Price, (ii) from and after the Closing, Seller and Buyer will
cooperate, in all reasonable respects, to obtain such Deferred Consent as soon
as practicable after the Closing, and (iii) until such Deferred Consent is
obtained, Seller and Buyer shall cooperate, in all reasonable respects, in any
lawful and commercially reasonable arrangement proposed by Buyer under which (A)
Buyer would obtain (without infringing upon the legal rights of any third party)
the economic claims, rights and benefits, (B) Buyer would assume any related
economic burden (including Taxes) with respect to the Deferred Item and (C) at
the request of Buyer, Seller will, on behalf of Buyer, enforce its rights under
any such Deferred Item provided that Buyer pays all reasonable out-of-pocket
expenses incurred by Seller in connection with such enforcement. For purposes of
this Agreement, “Affiliate” shall have the meaning assigned to it in Rule 12b-2
under the Securities Exchange Act of 1934, as amended. For the avoidance of
doubt, neither the Required Consents nor the expiration or termination of the
waiting period under the Hart-Scott Rodino Act or foreign antitrust or trade
regulation laws listed in Schedule 5.1(e) shall constitute a Deferred Consent
for purposes of this Section 1.4.


1.5.Further Assurances. At any time and from time to time after the Closing
Date, as and when requested by either Party hereto and at the requesting Party’s
expense, the other Party shall promptly execute and deliver, or cause to be
executed and delivered, all such documents, instruments and certificates and
shall take, or cause to be taken, all such further or other actions as are
necessary to evidence and effectuate the transactions contemplated by this
Agreement.



- 8-

--------------------------------------------------------------------------------



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents and warrants to Buyer that, except as set forth in the
disclosure schedule provided by Seller to Buyer (as updated from time to time in
accordance with Section 9.2(a)) (the “Disclosure Schedule”), the representations
and warranties set forth in this Article II are true and correct as of the date
hereof, except to the extent such representations and warranties are made as of
a particular date (in which case such representations and warranties were true
and correct as of such date). The Disclosure Schedule shall be arranged in
sections and subsections corresponding to the numbered and lettered sections and
subsections contained in this Article II. The disclosures in any section or
subsection of the Disclosure Schedule shall qualify the corresponding section
and/or subsection of this Article II and shall also qualify such other sections
and subsections in this Article II to the extent it is reasonably evident that
such disclosure is applicable to such other sections and subsections.
2.1Organization, Qualification and Corporate Power. Seller is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Delaware and is duly qualified to conduct business under the laws of each
jurisdiction where the character of the Acquired Assets makes such qualification
necessary, except for any such failures to be so qualified that would not
reasonably be expected to result in a Material Adverse Effect. Seller has all
requisite corporate or comparable power and authority to carry on the Business
as it is presently carried on and to own and use the properties now owned and
used by it in the Business. For purposes of this Agreement, “Material Adverse
Effect” means any change, effect, event, development or circumstance that,
individually or in the aggregate, (i) has had or would reasonably be expected to
have a material adverse effect on the Business, the Acquired Assets, the Assumed
Liabilities or the revenue of the Business, or the ability of Buyer to use or
operate the Acquired Assets immediately after the Closing or (ii) materially
impairs the ability of Seller to consummate the transactions contemplated by
this Agreement; provided, however, that a “Material Adverse Effect” shall not
include any adverse change, effect, event, development or circumstance directly
or indirectly resulting from or arising out of (A) actions taken by or on behalf
of Seller to consummate the transactions contemplated by this Agreement in
accordance with the terms hereof or at the request or with the consent of Buyer,
or the failure to take any action prohibited by this Agreement, (B) the
negotiation, execution, announcement, pendency or performance of this Agreement
or the transactions contemplated hereby or the consummation of the transactions
contemplated by this Agreement or any communications or other disclosure to any
third party (whether or not intentional) by either Party regarding this
Agreement or the transactions contemplated hereby, including, in any such case,
the impact thereof on relationships, contractual or otherwise, with customers,
suppliers, vendors, investors or employees and the identity of Buyer and its
Affiliates, (C) changes generally and not specifically relating to the Acquired
Assets in the industry or markets in which the Acquired Assets are used or the
Business Products are sold by Seller, (D) changes in economic conditions or
financial markets in any country or region or globally, including changes in
interest or exchange rates and changes in currency and credit markets, (E)
changes in general legal, tax, regulatory, political or business conditions in
any country or region, (F) acts of war, armed hostilities, sabotage or
terrorism, or any escalation or worsening of any such acts of war, armed
hostilities, sabotage or terrorism, (G) any failure of Seller to meet any
projections, guidance, estimates, forecasts or milestones for or during any
period ending on or after the date hereof with respect to the Acquired Assets or
the Business Products, (H) earthquakes, hurricanes, tsunamis, tornadoes, floods,
mudslides, wild fires or other natural disasters, weather conditions and other
force majeure events in any country or region, or (I) changes in law or other
legal or regulatory conditions (or the reasonable interpretation thereof) or
changes in accounting standards by the applicable standard-setting organization
(or the reasonable interpretation thereof). For the avoidance of doubt, the
Parties agree that the terms “material”, “materially” or “materiality” as used
in this Agreement with an initial lower case “m” shall have their

- 9-

--------------------------------------------------------------------------------



respective customary and ordinary meanings, without regard to the meaning
ascribed to Material Adverse Effect.


2.2Authority. Seller has all requisite corporate power and authority to execute
and deliver this Agreement and has all requisite corporate power and authority
to perform its obligations hereunder. The execution and delivery of this
Agreement by Seller, the performance by Seller of its obligations hereunder and
the consummation by Seller of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action on the part of
Seller. This Agreement has been duly and validly executed and delivered by
Seller and, assuming this Agreement constitutes the valid and binding agreement
of Buyer, constitutes a valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, except to the extent such
enforcement may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws relating to or affecting the
rights of creditors generally and by equitable principles, including those
limiting the availability of specific performance, injunctive relief and other
equitable remedies and those providing for equitable defenses (the “Bankruptcy
and Equitable Remedies Exception”).


2.3Noncontravention. Subject to compliance with the applicable requirements of
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the
“Hart‑Scott-Rodino Act”), and applicable foreign antitrust or trade regulation
laws, neither the execution and delivery of this Agreement by Seller, nor the
consummation by Seller of the transactions contemplated hereby, will:


(a)    conflict with or violate any provision of the certificate of
incorporation or bylaws of Seller;


(b)    require on the part of Seller any filing with, or any permit,
authorization, consent or approval of, any court, arbitrational tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency (a “Governmental Entity”), except for any filing, permit,
authorization, consent or approval which if not obtained or made would not
reasonably be expected to result in a Material Adverse Effect;


(c)    conflict with, result in a breach of, constitute (with or without due
notice or lapse of time or both) a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify or cancel, or
require any notice, consent or waiver under, any Designated Contract, except for
such Designated Contracts as to which consent is required prior to assignment;


(d)    conflict with, result in a breach of, constitute (with or without due
notice or lapse of time or both) a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify or cancel, or
require any notice, consent or waiver under, any Designated Permit, except for
any conflict, breach, default, acceleration, right to accelerate, termination,
modification, cancellation, notice, consent or waiver that if not obtained or
made would not reasonably be expected to be material and adverse to the
Business; or


(e)    violate in any material respect any order, writ, injunction or decree
specifically naming, or statute, rule or regulation applicable to, Seller or any
of the Acquired Assets.

- 10-

--------------------------------------------------------------------------------





2.4    Financial Statements.


(a)    The statement set forth in Section 2.4(a) of the Disclosure Schedule
presents fairly, in all material respects, the revenue and expenses attributable
to the Business for the fiscal years ended September 30, 2013 and 2012 (the
“Annual Business Financial Statement”).


(b)    The statement set forth in Section 2.4(b) of the Disclosure Schedule
presents fairly, in all material respects, the revenue and expenses attributable
to the Business for the three-month period ended December 31, 2013 (the
“Quarterly Business Financial Statement” and together with the Annual Business
Financial Statement, the “Business Financial Statements”).


(c)    The Business Financial Statements have been (a) derived from the books
and records of the Business, which are kept in the ordinary course of business,
and (b) prepared in accordance with the accounting policies and practices used
by Seller in preparing its quarterly and annual financial statements; provided,
however, that the Business Financial Statements are based on that portion of the
combined revenues, expenses, assets and liabilities of Seller relevant to the
Business.


(d)    The Business Financial Statements were prepared by Seller in good faith
in anticipation of the transactions contemplated hereby. Such statements (a)
were not prepared in accordance with United States generally accepted accounting
principles (“U.S. GAAP”), including with respect to the allocation or estimation
of costs, operating expenses, assets and liabilities that are included therein,
(b) do not reflect all allocations of corporate expenses or rights to receive
corporate services and (c) as a result of clauses (a) and (b) may not reflect
the financial performance of Seller’s activities related to the Business had the
Business been conducted as a stand-alone business.


2.5    Absence of Certain Changes. Except as set forth in Section 2.5 of the
Disclosure Schedule, since December 31, 2013, the Business has been operated in
the ordinary course of business, there has not been a Material Adverse Effect,
and Seller has not taken any of the following actions with respect to the
Business:


(i)sold, assigned or transferred any Acquired Asset, except sales of inventory
in the ordinary course of business;


(ii)created, incurred, guaranteed or assumed any indebtedness (including
obligations in respect of capital leases) with respect to the Business, except
in the ordinary course of business;


(iii)mortgaged or pledged any of the Acquired Assets or subjected any Acquired
Asset to any Security Interest;


(iv)amended, terminated, taken or omitted to take any action that would
constitute a violation of or default under, or waived any rights under, any
Designated Contract;


(v)increased the compensation payable to any Designated Employee, except (a) as
required by law, (b) for increases that are substantially consistent with the
past practice of the Business and (c) for any obligation that will not
constitute an Assumed Liability;


(vi)made any capital expenditures or commitments therefor in an amount in excess
of $50,000, except in the ordinary course of business;

- 11-

--------------------------------------------------------------------------------





(vii)revalued any of the Acquired Assets, including writing down or writing off
the value of Inventory;


(viii)instituted or settled any Legal Proceeding with respect to the Business or
the Acquired Assets; or


(ix)agreed in writing to take any of the foregoing actions.


2.6    Title to Tangible Acquired Assets. Seller has good title to, a valid
leasehold interest in, or a valid license or right to use (as presently used in
the conduct of the Business), all of the tangible Acquired Assets, free and
clear of all Security Interests. For purposes of this Agreement, “Security
Interest” means any mortgage, pledge, security interest, encumbrance, charge or
other lien (whether arising by contract or by operation of law), other than (i)
mechanic’s, materialmen’s, landlord’s and similar liens, (ii) liens arising
under worker’s compensation, unemployment insurance, social security, retirement
and similar legislation, (iii) liens on goods in transit incurred pursuant to
documentary letters of credit, in each case arising in the ordinary course of
business, (iv) liens for Taxes not yet due and payable, (v) liens for Taxes
which are being contested in good faith and by appropriate proceedings, (vi)
liens relating to capitalized lease financings or purchase money financings that
have been entered into in the ordinary course of business and (vii) any other
liens set forth on Section 2.6 of the Disclosure Schedule.


2.7    Intellectual Property.


(a)    Seller is the assignee or owner of record for or otherwise owns each
Designated Patent and each Designated Trademark. Seller is the registrant of
record for or otherwise owns each Designated Domain Name (provided that Seller
may utilize a third-party proxy registration service as the nominal registrant
for privacy or security purposes, as long as Seller remains the beneficial
owner). Seller has a license to use the Designated Licenses as currently used by
the Business. Seller owns or has a license or right to use all Designated
Intellectual Property necessary to conduct the Business in all material respects
as currently and historically conducted by Seller. For the avoidance of doubt,
nothing set forth in this Section 2.7(a) shall constitute or be interpreted or
construed as a representation regarding the infringement or validity of any
intellectual property or intellectual property right.


(b)    To Seller’s knowledge, (i) there has not been any Proceeding in which it
is alleged that any of the Acquired Assets or the Business Products infringes
any patent, trademark, service mark, trade secret, copyright or other
intellectual property right of any third party, (ii) the Designated Patents,
Designated Trademarks, Designated Domain Names, Designated Licenses, and
Designated Intellectual Property, as currently and historically used in the
conduct of the Business, do not infringe the intellectual property rights of any
third party, (iii) the design, manufacture and sale of the Business Products as
currently and historically conducted by the Seller does not infringe any valid
patents, trademarks, service marks, trade secrets, copyrights or other
intellectual property rights of any third party, and (iv) the conduct of the
Business (including the design, manufacture, service, and sale of the Business
Products) as currently conducted does not infringe or require the use of any
intellectual property owned by Seller, or to which Seller otherwise has rights,
other than the Acquired Assets.


(c)    Seller has performed, in all material respects, the obligations required
to be performed by it under the terms of any agreement pursuant to which Seller
obtains rights in any Designated Patents, Designated Trademarks, Designated
Domain Names, Designated Licenses, and

- 12-

--------------------------------------------------------------------------------



Designated Intellectual Property, and neither Seller nor, to Seller’s knowledge,
any third party is in material default under any such agreement.


(d)    Other than rights and licenses granted to (i) customers in the ordinary
course of sales of the Business Products, (ii) the third party manufacturers set
forth on Section 2.7(d) of the Disclosure Schedule in the ordinary course of the
manufacture of the Business Products, or (iii) channel partners to enable them
to market and sell the Business Products in accordance with their written
distribution agreements, Seller has not granted to any third party any license
or right to the commercial use of any of the Designated Patents, Designated
Trademarks, Designated Domain Names, Designated Licenses and Designated
Intellectual Property, except as set forth in Section 2.7(d) of the Disclosure
Schedule.


(e)    All of the Designated Patents are currently in compliance with all formal
legal requirements (including payment of filing, examination and maintenance
fees and proofs of working or use), are, to Seller’s knowledge, valid and
enforceable, and are not subject to any maintenance fees or taxes or actions
falling due within ninety (90) days after the Closing Date except as disclosed
in Section 1.1(a)(iv) of the Disclosure Schedule. None of the Designated Patents
have been or are now involved in any interference, reissue, reexamination, or
opposition proceeding.


(f)    All of the registered Designated Trademarks are currently in compliance
with all formal legal requirements (including the timely post-registration
filing of affidavits of use and incontestability and renewal applications), are,
to Seller’s knowledge, valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety (90) days after
the Closing Date except as disclosed in Section 1.1(a)(v) of the Disclosure
Schedule. None of the Designated Trademarks have been or are involved in any
opposition, invalidation or cancellation proceeding.

- 13-

--------------------------------------------------------------------------------





2.8    Contracts.


(a)    Section 2.8(a) of the Disclosure Schedule set forth a list, as of the
date of this Agreement, of each of the following categories of contracts of the
Business (the “Material Contracts”):


(i)    any agreement for the lease of personal property from or to third parties
providing for lease payments the remaining unpaid balance of which is in excess
of $200,000;


(ii)    any agreement (or group of related written agreements with the same
person or entity) for the purchase of products or services by the Business under
which the undelivered balance of such products and services is in excess of
$100,000;


(iii)    any agreement (or group of related written agreements (including
purchase orders) with the same person or entity) for the sale of products or
services by the Business under which the purchaser has purchased, in either of
the last two fiscal years of the Business, in excess of $200,000 of such
products and/or services;


(iv)    any agreement (or group of related written agreements (including
purchase orders) with the same person or entity) under which the Business has
purchased, in either of the last two fiscal years of the Business, in excess of
$100,000 of products and/or services;


(v)    any agreement establishing a partnership or joint venture;


(vi)    any agreement (or group of related written agreements with the same
person or entity) under which Seller has created, incurred, assumed or
guaranteed (or may create, incur, assume or guarantee) indebtedness the
outstanding balance of which is more than $100,000 or under which Seller has
imposed a Security Interest on any of its material assets, tangible or
intangible, except for any Security Interests relating to any capitalized lease
financing;


(vii)    any agreement that materially restricts or prohibits Seller’s conduct
of the Business anywhere in the world, including any such agreement that
restricts or prohibits Seller, in any material respect, from (1) designing,
manufacturing, marketing or selling any Business Product anywhere in the world
or (2) hiring or soliciting for hire any individual with respect to the Business
anywhere in the world;


(viii)    any agreement between Seller and any Designated Employee;


(ix)    any agreement for the sale or other disposition of any Acquired Asset,
other than agreements for the sale of goods and services in the ordinary course
of business;


(x)    any agreement for the acquisition by Seller of any Acquired Asset, other
than purchases of goods and services in the ordinary course of business; and


(xi)    any agreement or other arrangement under which any products, components
or services are only available on a sole source basis, or any agreement
requiring the Business (1) to purchase any materials, components or other
supplies exclusively from a certain third party, (2) to supply the Business
Products on a most favored nation pricing basis or (3) to

- 14-

--------------------------------------------------------------------------------



furnish any Business Product exclusively to a specific customer or distributor
in a geographic area, market or industry;


provided, however, that no agreement referred to in clauses (i) through (viii)
above need be disclosed unless Seller currently has, or may in the future have,
any rights or obligations thereunder.
(b)    Seller has made available to Buyer a correct and complete copy of each
Material Contract and each Designated Contract (collectively, “Material Business
Contracts”). Neither Seller nor, to Seller’s knowledge, any other party thereto,
is in material default under any such Material Business Contract. To Seller’s
knowledge, (i) no event has occurred or circumstance exists that, individually
or in the aggregate, would give any other party thereto the right to accelerate
Seller’s material obligations under, or to terminate, any Material Business
Contract, (ii) no other party to a Material Business Contract has given Seller
notice that such other party intends to terminate such Material Business
Contract and (iii) each such Material Business Contract constitutes the valid
and binding obligation of Seller and is enforceable against the Seller and, to
Seller’s knowledge, each other party thereto in accordance with its respective
terms, except to the extent such enforceability may be limited by applicable
bankruptcy, insolvency and similar laws relating to creditors’ rights or
creditors’ remedies and by general principles of equity.


2.9    Litigation. Section 2.9 of the Disclosure Schedule lists, as of the date
of this Agreement, each (a) judgment, order, decree, stipulation or injunction
(collectively, “Order”) relating to the Business, the Acquired Assets or the
Business Products and (b) claim, complaint, action, suit, dispute, proceeding,
hearing or investigation (collectively, “Proceeding”) relating to the Business,
the Acquired Assets or the Business Products by or before any Governmental
Entity to which Seller is a party that is pending or, to Seller’s knowledge, has
been threatened against Seller.


2.10    Employee Matters.


(a)    Section 2.10(a) of the Disclosure Schedule sets forth:


(i)    all employees of Seller who are engaged exclusively in the Business
(other than sales channel employees) and (ii) Natsuhiko Kondaibo and Bob Willis
(collectively, the “Designated Employees”),


(ii)    each Designated Employee who is absent from work (whether due to
long-term disability, short-term disability or for other reasons) and the cause
of such absence, but does not disclose the names of such Designated Employees,
and


(iii)    (x) the position and the annual rate of base salary or hourly wage of
each Designated Employee and (y) each Employee Benefit Plan.


(b)    The sales channel employees (who, for the avoidance of doubt, do not
constitute Designated Employees) and the Designated Employees consist of all of
the employees necessary to operate the Business in all material respects as
currently conducted, except for any employee filling a corporate level general
and administrative role and who is not exclusively dedicated to the Business. No
Designated Employee is subject to any collective bargaining agreement.


(c)    Section 2.10(c) of the Disclosure Schedule sets forth (i) the Temporary
Employees and (ii) the employment agency through which such Temporary Employee
has been hired. “Temporary

- 15-

--------------------------------------------------------------------------------



Employee” means a person who is employed on a temporary or part-time basis by
the Seller through a third party employment agency and is engaged exclusively in
the Business.


(d)    Where an Employee Benefit Plan has been reduced to writing, Seller has
made available to Buyer accurate, current and complete copies of the plan
document together with all amendments. Where an Employee Benefit Plan has not
been reduced to writing, Seller has made available to Buyer a written summary of
all material plan terms. No liability under Title IV of ERISA has been or is
expected to be incurred by Seller or any of its ERISA Affiliates with respect to
any ongoing, frozen or terminated “single-employer plan,” within the meaning of
Section 4001(a)(15) of ERISA (a “Single-Employer Plan”), currently or formerly
maintained by any of them. Neither Seller nor any ERISA Affiliate has incurred
any withdrawal liability with respect to a Multiemployer Plan under Subtitle E
of Title IV of ERISA, any portion of which remains outstanding as of the Closing
Date (whether or not then due or payable). All contributions required to be made
under the terms of any Employee Benefit Plan have, as of the Closing Date, been
made. Seller and each ERISA Affiliate has met all applicable funding standards
of Section 412 of the Code and Section 302 of ERISA, and neither Seller nor any
ERISA Affiliate has an outstanding funding waiver. “ERISA Affiliates” means any
entity which is considered a single employer together with Seller under Section
4001 of ERISA or Section 414 of the Code. For purposes of this Agreement,
“Employee Benefit Plan” shall mean (x) any “employee pension benefit plan” (as
defined in Section 3(2) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)), (y) any “employee welfare benefit plan” (as defined in
Section 3(1) of ERISA), and (z) any other written or oral plan, agreement or
arrangement involving compensation, including without limitation insurance
coverage, severance benefits, disability benefits, deferred compensation,
bonuses, stock options, stock purchase, phantom stock, stock appreciation or
other forms of incentive compensation or post-retirement compensation, or fringe
benefits, in the case of clauses (x) and (y), in which any Designated Employee
participates.

- 16-

--------------------------------------------------------------------------------





2.11    Permits. The Designated Permits are all of the permits, licenses,
franchises, or authorizations necessary to operate the Business in all material
respects as currently conducted. To Seller’s knowledge, (a) Seller is not in
violation of or default, in any material respect, under any Designated Permit
and (b) no Designated Permit will be revoked, terminated prior to its normal
expiration date or not renewed solely as a result of the consummation of the
transactions contemplated by this Agreement.


2.12    Inventory. All inventory of Seller pertaining to the Business is usable
and salable in the ordinary course of business, except for such excess and
obsolete items and items of below-standard quality as are reflected in the
Business Financial Statements. All inventories not written-off have been valued
at the lower of cost or market.


2.13    Warranties. No Business Product is subject to any guaranty, warranty,
right of return, right of credit or other indemnity other than (i) the
applicable standard terms and conditions of sale or lease of Seller, the form of
which is set forth in Section 2.13 of the Disclosure Schedule, and (ii)
manufacturers’ warranties for which Seller has no liability.
 
2.14    Sufficiency. (i) Assuming Buyer (or one or more of its Affiliates) has
the ability to provide to the Business all corporate-level services currently
provided to the Business by Seller (including, but not limited to, finance,
human resources, information technology, a worldwide distribution network and a
worldwide sale force) and (ii) after giving effect to the services to be
provided to Buyer pursuant to the Transition Services Agreement, the Acquired
Assets are, when utilized by a labor force substantially similar to the labor
force employed by Seller in connection with the Business on the date hereof,
adequate to conduct the Business immediately following the Closing in all
material respects as currently conducted by Seller.


2.15    Brokers’ Fees. The Assumed Liabilities do not include any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.


2.16    Product Liability. Section 2.16 of the Disclosure Schedule lists, for
the two (2) calendar year period prior to the date of this Agreement, (a) any
material quality issues with respect to the Business Products and (b) all
existing and pending claims against, or liabilities of, Seller arising from or
alleged to arise from the use of any Business Product, except in each case such
claims and liabilities that arose in the ordinary course of business and that
are not material individually or in the aggregate. There (x) has been no recall
or government investigation or, to the Seller’s knowledge, threatened recall or
government investigation, in the five calendar years prior to the date of this
Agreement of any Business Product and (y) is no pending or, to the Seller’s
knowledge, threatened, recall of any Business Product.


2.17    Legal Compliance. Since January 1, 2009, Seller has conducted the
Business in compliance in all material respects with all laws, rules,
regulations, and Orders applicable to the Business. For the avoidance of doubt,
this Section 2.17 shall not be interpreted as a representation regarding
intellectual property or an infringement thereof, but solely to the extent
addressed in Section 2.7 hereof.

- 17-

--------------------------------------------------------------------------------





2.18    Undisclosed Liabilities. Except as set forth in Section 2.18 of the
Disclosure Schedule, the Business has no liabilities that, individually or in
the aggregate, would reasonably be expected to be material to the Business,
other than liabilities that (a) would be accrued or reserved against in a
balance sheet prepared in accordance with GAAP and the Company’s accounting
principles and methodologies, (b) were incurred in the ordinary course of the
Business after December 31, 2013 and are consistent in all material respects
with the type and amount of such liabilities incurred in connection with the
operation of the Business in the corresponding period during the Seller’s 2013
fiscal year, or (c) result from the obligations under this Agreement or its
ancillary agreements. The Business has no liabilities that would constitute “off
balance sheet” liabilities as determined in accordance with GAAP.


2.19    Real Property.


(a)    Owned. Seller does not own any real property exclusively related to the
Business.


(b)    Leased. Seller does not lease any real property exclusively related to
the Business, except for the premises set forth on Section 2.19 of the
Disclosure Schedule (the “Leased Real Property”), which Seller leases pursuant
to the lease agreement identified therein (the “Real Property Lease”). Neither
the Seller, nor, to Seller’s knowledge, any other party thereto, is in material
default under the Real Property Lease. The Real Property Lease is valid and in
full force and effect, and Seller has the right to use the leased real property
in accordance with the Real Property Lease. Seller has made available to the
Buyer a complete and correct copy of the Real Property Lease and all amendments
thereto.


2.20    Intentionally Omitted.


2.21    Environmental Compliance.


(a)    Seller is in compliance in all material respects with applicable
Environmental Laws with respect to the operations of the Business.


(b)    Seller has not received any written notice which is outstanding and
unresolved regarding any material violation of any Environmental Laws, or any
material liability, including any such material liability in connection with
investigatory, remedial or corrective obligations, relating to the Business or
any of its facilities arising under any Environmental Law. Seller has not by
contract or operation of law assumed responsibility for any material liabilities
or obligations of any third party arising under Environmental Laws with respect
to the Business, except for such liabilities and obligations that have been
resolved or completed.
 
(c)    Except as set forth on Section 2.21(c) of the Disclosure Schedule, the
Seller has not released any Hazardous Materials in connection with the Business
in violation in any material respect of any Environmental Laws. “Environmental
Laws” means any applicable federal, foreign, state, local or municipal statute,
law or regulation, in each case relating to (i) pollution or the protection of
the environment, or (ii) the handling, use, presence, disposal, release or
threatened release of any Hazardous Material, in each case as enacted and in
effect on or prior to the Closing Date. “Hazardous Materials” means any toxic,
reactive, corrosive, ignitable or flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous chemical, or chemical compound,
or substance, material or waste, whether solid, liquid or gas, that (x) is
subject to regulation, control, reporting, removal or remediation under any
Environmental Laws; or (y) contains any petroleum product or by product,
asbestos, lead or polychlorinated biphenyls, radioactive material or radon.

- 18-

--------------------------------------------------------------------------------





ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Seller that the representations and warranties
set forth in this Article III are true and correct as of the date hereof, except
to the extent such representations and warranties are made as of a particular
date (in which case such representations and warranties were true and correct as
of such date).
3.1    Organization. Buyer is a corporation duly organized, validly existing and
in good standing under the laws of the state of its incorporation.


3.2    Authorization of Transaction. Buyer has all requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and delivery of this Agreement by Buyer and the
performance by Buyer of this Agreement and its obligations hereunder and the
consummation by Buyer of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action on the part of Buyer. This
Agreement has been duly and validly executed and delivered by Buyer and,
assuming this Agreement constitutes the valid and binding obligation of Seller,
constitutes a valid and binding obligation of Buyer, enforceable against Buyer
in accordance with its terms, except to the extent such enforcement may be
limited by the Bankruptcy and Equitable Remedies Exception.


3.3    Noncontravention. Subject to compliance with the applicable requirements
of the Hart-Scott-Rodino Act and applicable foreign antitrust or trade
regulation laws, neither the execution and delivery of this Agreement by Buyer,
nor the consummation by Buyer of the transactions contemplated hereby, will:
(a)conflict with or violate any provision of the charter or bylaws of Buyer;


(b)require on the part of Buyer any filing with, or permit, authorization,
consent or approval of, any Governmental Entity, except for any filing, permit,
authorization, consent or approval which if not obtained or made would not
reasonably be expected to prevent, or materially impair or delay, the ability of
Buyer to consummate the transactions contemplated by this Agreement (a “Buyer
Material Adverse Effect”);


(c)conflict with, result in a breach of, constitute (with or without due notice
or lapse of time or both) a default under, result in the acceleration of, create
in any party any right to accelerate, terminate, modify or cancel, or require
any notice, consent or waiver under, any contract, lease, sublease, license,
sublicense, franchise, permit, indenture, agreement or mortgage for borrowed
money, instrument of indebtedness or Security Interest to which Buyer is a party
or by which Buyer is bound or to which any of its assets are subject, except for
any conflict, breach, default, acceleration, right to accelerate, termination,
modification, cancellation, notice, consent or waiver which if not obtained or
made would not reasonably be expected to result in a Buyer Material Adverse
Effect; or


(d)violate any order, writ, injunction or decree specifically naming, or
statute, rule or regulation applicable to, Buyer or any of its properties or
assets, except for any violation that would not reasonably be expected to result
in a Buyer Material Adverse Effect.



- 19-

--------------------------------------------------------------------------------



3.4    Litigation. There is no claim, complaint, action, suit, proceeding,
hearing or investigation by or before any Governmental Entity to which Buyer is
a party or, to Buyer’s knowledge, which has been threatened against Buyer that
would reasonably be expected to result in a Buyer Material Adverse Effect.


3.5    Financing. Buyer has, and at the Closing will have, sufficient cash,
available lines of credit or other sources of immediately available funds to
enable it to consummate the transactions contemplated by this Agreement in
accordance with the terms hereof and to fulfill its obligations hereunder,
including payment to Seller of the Purchase Price at the Closing.


3.6    Solvency. Immediately after giving effect to the transactions
contemplated by this Agreement Buyer shall be able to pay its debts as they
become due and shall own property having a fair saleable value greater than the
amounts required to pay its debts (including a reasonable estimate of the amount
of all contingent liabilities). Immediately after giving effect to the
transactions contemplated by this Agreement, Buyer shall have adequate capital
to carry on its business. No transfer of property is being made and no
obligation is being incurred in connection with the transactions contemplated by
this Agreement with the intent to hinder, delay or defraud either present or
future creditors of Buyer.


3.7    Broker’s Fees. Buyer has no obligation or liability to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement.
    
3.8    No Other Representations or Warranties. Except for the representations
and warranties set forth in Article II (each as qualified and limited by the
Disclosure Schedule), Buyer hereby acknowledges and agrees that (a) neither
Seller nor any of its subsidiaries, nor any of their respective stockholders,
directors, officers, employees, agents, representatives or advisors, nor any
other person or entity, has made or is making any express or implied
representation or warranty with respect to the Acquired Assets, including with
respect to any information provided or made available to Buyer or any of its
Affiliates, stockholders, directors, officers, employees, agents,
representatives or advisors, or any other person or entity, and (b) neither
Seller nor any of its subsidiaries, nor any of their respective stockholders,
directors, officers, employees, agents, representatives or advisors, nor any
other person or entity, will have or be subject to any liability or
indemnification or other obligation of any kind or nature to Buyer or any of its
Affiliates, stockholders, directors, officers, employees, agents,
representatives or advisors, or any other person or entity, resulting from the
delivery, dissemination or any other distribution to Buyer or any of its
Affiliates, stockholders, directors, officers, employees, agents,
representatives or advisors, or any other person or entity, or the use by Buyer
or any of its Affiliates, stockholders, directors, officers, employees, agents,
representatives or advisors, or any other person or entity, of any such
information provided or made available to any of them by Seller or any of its
subsidiaries, or any of their respective stockholders, directors, officers,
employees, agents, representatives or advisors, or any other person or entity,
including any information, documents, estimates, projections, forecasts or other
forward-looking information, business plans or other material provided or made
available to Buyer or any of its Affiliates, stockholders, directors, officers,
employees, agents, representatives or advisors, or any other person or entity,
in “data rooms”, confidential information memoranda or management presentations,
whether in anticipation or contemplation of the transactions contemplated by
this Agreement or otherwise. Buyer also acknowledges that its sole and exclusive
recourse in respect of the transactions contemplated by this Agreement is to
assert the rights of Buyer pursuant to Articles VI and VIII and Section 10.13.

- 20-

--------------------------------------------------------------------------------





ARTICLE IV
PRE-CLOSING COVENANTS


4.1    Efforts; Hart-Scott-Rodino Act. Each of the Parties shall use
commercially reasonable efforts to take all actions and to do all things
necessary, proper or advisable to satisfy the conditions to Closing set forth
herein and to consummate the transactions contemplated by this Agreement,
including to obtain all waivers, permits, consents, approvals or other
authorizations from Governmental Entities, to effect all registrations, filings
and notices with or to Governmental Entities and to otherwise comply with all
applicable laws and regulations in connection with the consummation of the
transactions contemplated by this Agreement. Without limiting the generality of
the foregoing, each of the Parties shall (i) promptly file (or cause to be
filed) any necessary Notification and Report Forms and related material that it
may be required to file with the Federal Trade Commission and the Antitrust
Division of the United States Department of Justice under the Hart-Scott-Rodino
Act, (ii) use commercially reasonable efforts to obtain an early termination of
any applicable waiting period, (iii) make any further filings or information
submissions pursuant thereto that may be necessary, proper or advisable, (iv)
promptly make any filings or submissions required under any applicable foreign
antitrust or trade regulation law, and (v) use commercially reasonable efforts
to obtain any government clearances or approvals required for Closing under the
Hart-Scott-Rodino Act or any applicable foreign antitrust or trade regulation
law and to contest and resist any action and to have vacated, lifted, reversed
or overturned any decree, judgment, injunction or other order that restricts,
prevents or prohibits the consummation of the transaction contemplated by this
Agreement under the Hart-Scott-Rodino Act or any applicable foreign antitrust or
trade regulation law. Except to the extent prohibited by applicable law, the
Parties will consult and cooperate with one another, and consider in good faith
the views of one another, in connection with, and provide to the other parties
in advance, any analyses, appearances, presentations, memoranda, briefs,
arguments, opinions and proposals made or submitted by or on behalf of either
Party in connection with proceedings under or relating to the Hart-Scott-Rodino
Act or any applicable foreign antitrust or trade regulation law. Buyer shall
bear the filing fees associated with such filings under the Hart-Scott-Rodino
Act and any applicable foreign antitrust or trade regulation laws.


4.2    Maintenance of Acquired Assets. Except (a) as contemplated by this
Agreement, (b) as required by applicable law or by any agreement in effect on
the date hereof, (c) as set forth on Schedule 4.2 attached hereto, or (d) with
Buyer’s prior written consent (which shall not be unreasonably withheld,
conditioned or delayed), during the period from the date of this Agreement until
the Closing Date, Seller shall not sell, transfer, license or otherwise dispose
of to any third party any portion of the Acquired Assets (except for the sale of
goods and services in the ordinary course of business).

- 21-

--------------------------------------------------------------------------------





4.3    Certain Covenants of Buyer. Prior to the Closing, Buyer will not,
directly or indirectly, without the prior written consent of Seller, take or
cause to be taken any action that would reasonably be expected to materially
delay, impair or prevent the consummation of the transactions contemplated by
this Agreement, or propose, announce an intention or enter into any agreement to
take any such action.


4.4    Access. Subject to compliance with applicable laws and regulations and
contractual obligations of Seller regarding proprietary information of third
parties, Seller shall permit the representatives of Buyer listed on Schedule 4.4
to have reasonable access (at reasonable times, on reasonable prior written
notice and in a manner so as not to interfere with the normal business
operations of Seller) to the premises, properties, financial and accounting
records, contracts, and other records and documents, pertaining to the Acquired
Assets and the Business Products for reasonable business purposes. Buyer
acknowledges that it remains bound by the confidentiality agreement, dated
November 4, 2013, previously entered into between Buyer and Seller (the
“Confidentiality Agreement”). Prior to the Closing, Buyer and its
representatives shall not contact or communicate with the employees, customers
or suppliers of Seller in connection with the transactions contemplated by this
Agreement, except with the prior written consent of Seller.


ARTICLE V
CONDITIONS PRECEDENT TO CLOSING


5.1    Conditions to Obligations of Buyer. The obligation of Buyer to consummate
the transactions to be consummated at the Closing is subject to the satisfaction
(or waiver by Buyer) of the following conditions:


(a)    the representations and warranties of Seller set forth in Article II
shall be true and correct in all material respects on and as of the Closing Date
as if made as of the Closing Date, except (i) for changes contemplated or
permitted by Section 9.2(b) of this Agreement or consented to by Buyer, (ii) for
those representations and warranties that address matters only as of a
particular date (which shall be true and correct as of such date, subject to the
following clause (iii)), and (iii) for those representations and warranties that
are qualified by Material Adverse Effect or materiality, which shall be true and
correct in all respects as of the Closing Date;


(b)    Seller shall have performed or complied in all material respects with the
agreements and covenants required to be performed or complied with by it under
this Agreement as of or prior to the Closing;


(c)    Seller shall have delivered to Buyer a certificate to the effect that
each of the conditions specified in clauses (a) and (b) of this Section 5.1 is
satisfied;


(d)    no judgment, order, decree, stipulation or injunction by any Governmental
Entity shall be in effect which prevents consummation of any of the transactions
contemplated by this Agreement, and no action, suit or proceeding shall be
pending by or before any Governmental Entity which would reasonably be expected
to result in a judgment, order, decree, stipulation or injunction that would
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation;



- 22-

--------------------------------------------------------------------------------



(e)    all applicable waiting periods (and any extensions thereof) under the
Hart-Scott-Rodino Act and the foreign antitrust or trade regulation laws listed
on Schedule 5.1(e) shall have expired or otherwise been terminated;


(f)    Buyer shall have received all of the items required to be delivered to it
pursuant to Section 1.3(b); and


(g)    at least seventy-five percent (75%) of the Designated Employees
(inclusive of the Key Employees) and all of the Designated Employees set forth
on Schedule 5.1(g) (the “Key Employees”) shall have accepted Buyer’s offer of
employment.


5.2    Conditions to Obligations of Seller. The obligation of Seller to
consummate (or cause to be consummated) the transactions to be consummated at
the Closing is subject to the satisfaction (or waiver by Seller) of the
following conditions:


(a)    the representations and warranties of Buyer set forth in Article III
shall be true and correct in all material respects on and as of the Closing Date
as if made as of the Closing Date, except (i) for changes contemplated or
permitted by this Agreement or consented to by Seller, (ii) for those
representations and warranties that address matters only as of a particular date
(which shall be true and correct as of such date, subject to clause (iii)
below), and (iii) for those representations and warranties that are qualified by
Material Adverse Effect or materiality, which shall be true and correct in all
respects as of the Closing Date;


(b)    Buyer shall have performed or complied with in all material respects its
agreements and covenants required to be performed or complied with by it under
this Agreement as of or prior to the Closing;


(c)    Buyer shall have delivered to Seller a certificate to the effect that
each of the conditions specified in clauses (a) and (b) of this Section 5.2 is
satisfied;


(d)    no judgment, order, decree, stipulation or injunction by any Governmental
Entity shall be in effect which prevents consummation of any of the transactions
contemplated by this Agreement, and no action, suit or proceeding shall be
pending by or before any Governmental Entity which would reasonably be expected
to result in a judgment, order, decree, stipulation or injunction that would
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation;


(e)    all applicable waiting periods (and any extensions thereof) under the
Hart-Scott-Rodino Act and the foreign antitrust or trade regulation laws listed
on Schedule 5.1(e) shall have expired or otherwise been terminated; and


(f)    Seller shall have received all of the items required to be delivered to
it pursuant to Section 1.3(b).

- 23-

--------------------------------------------------------------------------------





ARTICLE VI
INDEMNIFICATION


6.1    Indemnification by Seller. Subject to the terms and conditions of this
Article VI, from and after the Closing, Seller shall indemnify Buyer in respect
of, and hold Buyer harmless against, any and all debts, obligations and other
liabilities, monetary damages, fines, penalties, costs and expenses (including
reasonable attorneys’ fee and expenses) (collectively, “Damages”) incurred or
suffered by Buyer:


(a)    to the extent resulting from any (i) breach of any representation or
warranty of Seller contained in Article II of this Agreement or (ii) failure to
perform any covenant or agreement of Seller contained in this Agreement; or


(b)    to the extent resulting from or constituting Excluded Liabilities.


6.2    Indemnification by Buyer. Subject to the terms and conditions of this
Article VI, from and after the Closing, Buyer shall indemnify Seller in respect
of, and hold Seller harmless against, any and all Damages incurred or suffered
by Seller:


(a)    to the extent resulting from any (i) breach of any representation or
warranty of Buyer contained in Article III of this Agreement or (ii) failure to
perform any covenant or agreement of Buyer contained in this Agreement; or


(b)    to the extent resulting from or constituting Assumed Liabilities.


6.3    Claims for Indemnification.


(a)    Third-Party Claims. All claims for indemnification made under this
Agreement resulting from, related to or arising out of a third-party claim
against an Indemnified Party shall be made in accordance with the following
procedures. A person or entity entitled to indemnification under this Article VI
(an “Indemnified Party”) shall give prompt written notification to the Party
from whom indemnification is sought (the “Indemnifying Party”) of the
commencement of any action, suit or proceeding relating to a third-party claim
for which indemnification may be sought or, if earlier, upon the assertion of
any such claim by a third party, provided, however, that delay or failure to so
notify the Indemnifying Party shall only relieve the Indemnifying Party of its
obligations to the extent, if at all, that it is prejudiced by reason of such
delay or failure. At any time following the delivery of such notification, the
Indemnifying Party may, upon written notice thereof to the Indemnified Party,
assume control of the defense of such action, suit, proceeding or claim with
counsel reasonably satisfactory to the Indemnified Party. If the Indemnifying
Party does not assume control of such defense, the Indemnified Party shall
control such defense, and the reasonable fees and expenses of counsel to the
Indemnified Party solely in connection therewith shall be considered “Damages”
for purposes of this Agreement unless it is determined by a court of applicable
jurisdiction that the Indemnifying Party was not required to indemnify the
Indemnified Party for such claim under this Agreement; provided, however, that
in no event shall the Indemnifying Party be responsible for the fees and
expenses of more than one (1) law firm for all Indemnified Parties. The Party
not controlling the defense of a third party indemnity claim may participate
therein at its own expense; provided that if the Indemnifying Party assumes
control of such defense and the Indemnified Party reasonably concludes, based on
advice from counsel, that the Indemnifying Party and the Indemnified Party have
conflicting interests with respect to such action, suit, proceeding or claim,
the reasonable fees and expenses of counsel to the Indemnified Party solely in

- 24-

--------------------------------------------------------------------------------



connection therewith shall be considered “Damages” for purposes of this
Agreement unless it is determined by a court of applicable jurisdiction that the
Indemnifying Party was not required to indemnify the Indemnified Party for such
claim under this Agreement; provided, however, that in no event shall the
Indemnifying Party be responsible for the fees and expenses of more than one (1)
law firm for all Indemnified Parties. The Party controlling such defense shall
keep the other Party advised of the status of such action, suit, proceeding or
claim and the defense thereof and shall consider in good faith recommendations
made by the other Party with respect thereto. The Indemnified Party shall not
agree to any settlement of such action, suit, proceeding or claim without the
prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld, conditioned or delayed. The Indemnifying Party shall not
agree to any settlement of such action, suit, proceeding or claim that does not
include a complete release of the Indemnified Party from all liability with
respect thereto or that imposes any liability or obligation on the Indemnified
Party without the prior written consent of the Indemnified Party, which consent
shall not be unreasonably withheld, conditioned or delayed.


(b)    Procedure for Other Claims. An Indemnified Party wishing to assert a
claim for indemnification under this Article VI which is not subject to
Section 6.3(a) shall deliver to the Indemnifying Party a written notice (a
“Claim Notice”) which contains (i) a reasonably detailed description, including
the amount (to the extent known), of any Damages incurred by the Indemnified
Party, (ii) a statement that the Indemnified Party is entitled to
indemnification under this Article VI and a reasonably detailed explanation of
the basis therefor, and (iii) a demand for payment in the amount of such
Damages. If such dispute is not resolved within 60 days following the delivery
by the Indemnifying Party of the applicable Claim Notice, the Indemnifying Party
and the Indemnified Party shall each have the right to submit such dispute to a
court of competent jurisdiction in accordance with the provisions of Section
10.14.


6.4    Survival.


(a)    The representations and warranties of Seller and Buyer set forth in this
Agreement and the certificates delivered at Closing pursuant to Sections 5.1(c)
and 5.2(c) shall survive the Closing and the consummation of the transactions
contemplated hereby and continue until the first (1st) anniversary of the
Closing Date, at which time they shall expire. Notwithstanding the foregoing,
(i) the representations and warranties of Seller contained in Section 2.7(b),
(c), (d), (e) and (f) (collectively the “IP Representations”) shall survive the
Closing and the transactions contemplated hereunder and continue until the date
that is three (3) years after the Closing Date, at which time they shall expire,
(ii) the representations and warranties of Seller contained in Section 2.6 and
Section 2.7(a) (collectively, the “Title Representations”) shall survive the
Closing and the transactions contemplated hereunder and continue until the date
that is six (6) years after the Closing Date, at which time they shall expire
and (iii) the representations and warranties of Seller contained in Sections
2.1, 2.2 and 2.3(a) and of Buyer contained in Sections 3.1, 3.2 and 3.3(a) shall
survive the Closing and the consummation of the transactions contemplated hereby
without limitation. “Fundamental Representations” means the representations and
warranties contained in Sections 2.1, 2.2, 2.3(a), 3.1, 3.2, and 3.3(a).


(b)    None of the covenants or other agreements contained in this Agreement
shall survive the Closing Date other than those which by their terms contemplate
performance after the Closing Date, and each such surviving covenant and
agreement shall survive the Closing only until the expiration of the term of the
undertaking set forth in such agreement and covenant.


(c)    Neither Party shall have any liability or obligation of any nature with
respect to any representation or warranty after the termination or expiration
thereof, subject to Section 6.4(d) hereof.

- 25-

--------------------------------------------------------------------------------





(d)    Any valid claim that is properly asserted in writing pursuant to Section
6.3 prior to the expiration as provided in Section 6.4(a) of the representation
or warranty that is the basis for such claim shall survive until such claim is
finally resolved and satisfied solely for purposes of such claim.


6.5    Limitations.


(a)    From and after the Closing, the rights of the Indemnified Parties under
this Article VI and the remedies expressly provided in Section 10.13 shall be
the sole and exclusive remedies of the Parties and their respective Affiliates
with respect to claims resulting from any breach of warranty or failure to
perform any covenant or agreement contained in this Agreement or otherwise
relating to the transactions that are the subject of this Agreement. Without
limiting the generality of the foregoing sentence, in no event shall Buyer, its
successors or permitted assigns be entitled to claim or seek rescission of the
transactions consummated under this Agreement.


(b)    Subject to the last clause of this Section 6.5(b), but otherwise
notwithstanding anything to the contrary contained in this Agreement, each of
the following limitations shall apply:


(i)    the aggregate liability of Seller for all Damages under this Agreement
shall not exceed an amount equal to $8,700,000;


(ii)    the aggregate liability of Buyer for all Damages under this Agreement
shall not exceed an amount equal to $8,700,000;


(iii)    no individual claim or series of related claims for indemnification
under this Article VI shall be valid and assertable unless it is (or they are)
for an amount in excess of $50,000;


(iv)    Seller shall be liable under this Agreement for only that portion of the
aggregate Damages hereunder that exceeds $1,305,000; and


(v)    Buyer shall be liable under this Agreement for only that portion of the
aggregate Damages hereunder that exceeds $1,305,000;


provided, however, that (x) the limitations of Section 6.5(b) shall not apply to
the Fundamental Representations, the IP Representations, the Title
Representations or to any claim described in Sections 6.1(a)(ii), 6.1(b),
6.2(a)(ii), or 6.2(b), (y) the aggregate liability of Seller for all Damages for
a breach of the Title Representations shall not exceed an amount equal to the
Purchase Price and (z) the aggregate liability of Seller for all Damages for a
breach of the IP Representations shall not exceed an amount equal to
$21,750,000.
(c)    In no event shall any Indemnifying Party be responsible or liable for any
Damages or other amounts under this Article VI that are consequential, in the
nature of lost profits, special or punitive, except with respect to any
consequential loss or lost profits that arise directly out of breaches of
Sections 9.1(f) and 9.6 or a breach of the IP Representations; provided, however
that in the case of a breach of the IP Representations, Buyer shall only be
entitled to indemnification for consequential losses or lost profits that are a
direct result of Buyer being enjoined from selling a Business Product because
such Business Product infringes the intellectual property of a third party. Each
Indemnified Party shall (and shall cause its Affiliates to) use commercially
reasonable efforts to pursue all legal rights and

- 26-

--------------------------------------------------------------------------------



remedies available in order to minimize the Damages for which indemnification is
provided to such Indemnified Party by the Indemnifying Party under this
Agreement.


(d)    The amount of any Damages for which indemnification is provided under
this Article VI shall be reduced by any related recoveries that the Indemnified
Party receives under insurance policies or other related payments received from
third parties and the amount of any net Tax benefit realized by such Indemnified
Party (or an Affiliate thereof) which is attributable to the Damages to which
such indemnity claim relates. The Parties shall apply a total combined Tax rate
of 40% for purposes of calculating the net Tax benefit of an Indemnified Party
under this Section 6.5(d). An Indemnified Party shall use commercially
reasonable efforts to pursue, and to cause its Affiliates to pursue, all
insurance or other third-party claims and Tax benefits to which it may be
entitled in connection with any Damages it incurs. If an Indemnified Party (or
an Affiliate) receives any insurance or other third-party payment in connection
with any claim for Damages for which it has already received an indemnification
payment from the Indemnifying Party, it shall pay to the Indemnifying Party,
within ten (10) Business Days of receiving such insurance or other third-party
payment, an amount equal to the excess, if any, of (i) the amount previously
received by the Indemnified Party under this Agreement with respect to such
claim plus the amount of the insurance or other third-party payments received,
over (ii) the aggregate amount of Damages with respect to such claim which the
Indemnified Party has become entitled to receive under this Agreement.


(e)    In no event shall a Party be liable for any Damages arising from or
relating to, directly or indirectly, (i) a breach that is remedied by the
breaching Party prior to the non-breaching party suffering Damages or for which
the non-breaching Party receives full compensation within a reasonable period of
time after the breaching Party receives notice of such breach or (ii) any act,
omission or transaction carried out by or at the request, or with the consent
of, the non-breaching Party before, on or after the Closing Date.

- 27-

--------------------------------------------------------------------------------





6.6    Treatment of Indemnification Payments. To the extent permissible under
applicable law and rules (including the Code) and U.S. GAAP, all indemnification
payments made under this Agreement shall be treated by the Parties as an
adjustment to the Purchase Price.


ARTICLE VII
TERMINATION


7.1    Termination of Agreement. The Parties may terminate this Agreement prior
to the Closing as provided below:


(a)    the Parties may terminate this Agreement by mutual written consent;


(b)    Buyer may terminate this Agreement by giving written notice to Seller if
any of the conditions precedent under Section 5.1 hereof have become incapable
of fulfillment;


(c)    Seller may terminate this Agreement by giving written notice to Buyer if
any of the conditions precedent under Section 5.2 hereof have become incapable
of fulfillment;


(d)    Buyer or Seller may terminate this Agreement by giving written notice to
the other if the Closing shall not have occurred on or before May 16, 2014 by
reason of the failure of any condition precedent under Section 5.1 or 5.2 hereof
provided, however, that if any initial waiting period under the
Hart-Scott-Rodino Act or any suspension period under any applicable foreign
antitrust or trade regulation law listed in Schedule 5.1(e) has not expired or
been terminated then the 60-day termination date in this Section 7.1(d) shall be
extended for an additional sixty (60) days; and


(e)    Buyer may terminate this Agreement within fifteen (15) days following
delivery by Seller to Buyer of an update to the Disclosure Schedule pursuant to
Section 9.2(b) where (i) such update is of any event or development that
occurred after the date of this Agreement but prior to the Closing and would
reasonably be expected to result in a Material Adverse Effect, or (ii) the
failure to include such update on the date of this Agreement results in a breach
of a representation or warranty of Seller set forth in Article II of this
Agreement, without giving effect to any right of Seller to update the Disclosure
Schedule pursuant to any provision of this Agreement, which breach would cause
the condition set forth in Section 5.1(a) not to be satisfied (without giving
effect to the exception in Section 5.1(a)(i));


provided, however, that neither Party may terminate this Agreement pursuant to
the foregoing clauses (b) through (d) if the basis for termination results from
a material breach by such Party of any of its agreements or covenants contained
in this Agreement.
7.2    Effect of Termination.


(a)    Except as set forth in Section 7.2(b), if either Party terminates this
Agreement pursuant to Section 7.1, all obligations of the Parties hereunder
shall terminate without any liability of either Party to the other Party.


(b)    Notwithstanding any other provision contained in this Agreement to the
contrary, the Confidentiality Agreement shall survive the termination of this
Agreement for any reason.



- 28-

--------------------------------------------------------------------------------



ARTICLE VIII
TAX MATTERS


8.1    Responsibility for Certain Taxes.


(a)    Any real property, personal property, or other similar Taxes levied with
respect to the Acquired Assets for any taxable period that includes but does not
end on the Closing Date, whether paid prior to, on or after the Closing Date,
shall be apportioned between Seller and Buyer based on the number of days of
such taxable period up to and including the Closing Date and the number of days
of such taxable period after the Closing Date. Seller shall be responsible for
and shall pay the proportionate amount of such Taxes that is attributable to the
portion of the taxable period ending on the Closing Date, and Buyer shall be
responsible for and pay the proportionate amount of such Taxes that is
attributable to the portion of the taxable period beginning after the Closing
Date. To the extent that Seller has, on or prior to the Closing Date, paid any
such Taxes, Buyer shall reimburse Seller at the Closing for the amount of such
Taxes that is allocable to the portion of the taxable period beginning after the
Closing Date. If Seller or Buyer receives a refund or credit of any such Taxes,
that party shall reimburse the other party for its proportionate share of the
tax refund or credit. For purposes of this Agreement, “Taxes” means all taxes,
including income, gross receipts, ad valorem, value-added, excise, real
property, personal property, sales, use, transfer, withholding, employment and
franchise taxes imposed by the United States of America or any state, local or
foreign government, or any agency thereof, or other political subdivision of the
United States or any such government, and any interest, penalties, assessments
or additions to tax resulting from, attributable to or incurred in connection
with any tax or any contest or dispute thereof. For purposes of this Agreement,
“Tax Returns” means all reports, returns, declarations, statements, forms or
other information required to be supplied to a taxing authority in connection
with Taxes.


(b)    Buyer shall be responsible for the payment of any transfer, sales, use,
stamp, conveyance, recording, registration, documentary, filing and other
similar non-income Taxes and administrative fees (including, without limitation,
notary fees) arising in connection with the consummation of the transactions
contemplated by this Agreement. Buyer will file all necessary Tax Returns and
other documentation with respect to all such Taxes, fees and charges and, if
required by applicable law, Seller will join in the execution of any such Tax
Returns and other documentation. For the avoidance of doubt, Seller shall be
responsible for any income tax, franchise tax, capital gains or other Tax in any
jurisdiction that is determined based in whole or in part on the Seller’s gain
from the disposition of assets in the transactions contemplated by this
Agreement. Seller shall also be responsible for collecting all applicable sales
taxes for sales of goods prior to the Closing, and, where Buyer has applicable
sales tax exemption certificates, it shall provide such certificates to Seller.

- 29-

--------------------------------------------------------------------------------





ARTICLE IX
FURTHER AGREEMENTS


9.1    Access to Information; Record Retention; Cooperation.


(a)    Access to Information. Subject to compliance with contractual obligations
and applicable laws and regulations, following the Closing, each Party shall
afford to the other Party and to the other Party’s Affiliates, authorized
accountants, counsel and other designated representatives reasonable access
(including using commercially reasonable efforts to give access to third parties
possessing information and providing reasonable access to its own employees who
are in possession of relevant information) and duplicating rights during normal
business hours in a manner so as not to unreasonably interfere with the conduct
of business to all non-privileged records, books, contracts, instruments,
documents, correspondence, computer data and other data and information,
personnel files (to the extent Seller obtains consent of the applicable
employees), files containing healthcare information, or any files protected by
data privacy laws (other than in compliance with such laws) (collectively,
“Information”) within the possession or control of such Party or its Affiliates,
relating to the Acquired Assets prior to the Closing, insofar as such access is
reasonably required by the other Party. Information may be requested under this
Section 9.1(a) for, without limitation, financial and tax reporting and
accounting matters, preparing financial statements, preparing securities law or
exchange filings, prosecuting, defending or settling any litigation or insurance
claim, performing this Agreement and the transactions contemplated hereby, and
all other proper business purposes.


(b)    Access to Personnel. Following the Closing, each Party shall use
commercially reasonable efforts to make available to the other Party, upon
written request, such Party’s and its Affiliates’ officers, directors, employees
and agents to the extent that such persons may reasonably be required in
connection with any legal, administrative or other proceedings or dispute in
which the requesting Party may from time to time be involved relating to the
Acquired Assets or the Business Products prior to the Closing or for any other
matter referred to in Section 9.1(a).


(c)    Reimbursement. A Party providing Information or personnel to another
Party under Section 9.1(a) or (b) shall be entitled to receive from the
recipient, upon the presentation of invoices therefor, payments for such
amounts, relating to supplies, disbursements and other out-of-pocket expenses,
as may reasonably be incurred in providing such Information or personnel;
provided, however, that no such reimbursements shall be required for the salary
or cost of fringe benefits or similar expenses pertaining to employees or
directors of the providing Party or its Affiliates.


(d)    Retention of Records. Except as otherwise required by law or agreed to in
writing by the Parties, each of Buyer and Seller shall use commercially
reasonable efforts to preserve all Information in its possession pertaining to
the Acquired Assets prior to the Closing until the longer of five (5) years
after the Closing Date or the period required by applicable law. Notwithstanding
the foregoing, in lieu of retaining any specific Information, either Party may
offer in writing to the other Party to deliver such Information to the other
Party and, if such offer is not accepted within ninety (90) days, the offered
Information may be disposed of at any time.


(e)    Preparation of Seller Financial Statements. Following the Closing, Buyer
shall prepare and provide to Seller and its subsidiaries all information
relating to the Acquired Assets or the Business reasonably required for Seller
and its subsidiaries to prepare the financial statements of Seller and its
subsidiaries for all fiscal periods that precede or include the Closing Date.

- 30-

--------------------------------------------------------------------------------





(f)    Confidentiality. Each of Buyer and Seller (each, a “Receiving Party”)
shall hold, and shall use commercially reasonable efforts to cause its
Affiliates, consultants and advisors to hold, in strict confidence all
Information concerning the other Party furnished to it by the other Party (the
“Disclosing Party”) or the other Party’s Affiliates or representatives at any
time prior to Closing or pursuant to this Section 9.1 (in each case, except to
the extent that such Information (i) is or becomes generally available to the
public other than as a result of a disclosure by the Receiving Party (or its
Affiliates, consultants or advisors) in violation of the terms of this Section
9.1, (ii) was within the possession of the Receiving Party prior to it being
furnished to the Receiving Party by or on behalf of the Disclosing Party
pursuant hereto, provided that the source of such information was not known by
the Receiving Party at the time of receipt to be bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to the Disclosing Party or any other party with respect to such
information, (iii) is or becomes available to the Receiving Party from a source
other than the Disclosing Party (or its Affiliates or representatives), provided
that such source is not, to the Receiving Party’s knowledge at the time of
receipt, bound by a confidentiality agreement with or other contractual, legal
or fiduciary obligation of confidentiality to the Disclosing Party or any other
party with respect to such information, or (iv) was or is independently
developed by the Receiving Party without utilizing any Information or violating
any of the Receiving Party’s obligations under this Agreement), and the
Receiving Party shall not release or disclose such Information to any other
person, except its auditors, attorneys, financial advisors, bankers and other
consultants and advisors, unless compelled to disclose such Information by
judicial or administrative process or by other requirements of law or so as not
to violate the rules of any stock exchange; provided, however, that in the case
of disclosure compelled by judicial or administrative process, the Receiving
Party shall (to the extent permitted by applicable law) notify the Disclosing
Party promptly of the request or requirement so that the Disclosing Party may
seek an appropriate protective order or waive compliance with the provisions of
this Section 9.1(f). If, in the absence of a protective order or the receipt of
a waiver hereunder, the Receiving Party is compelled to disclose any Information
by judicial or administration process, such Receiving Party may so disclose the
Information; provided, however, that at the written request of the Disclosing
Party, the Receiving Party shall use commercially reasonable efforts to obtain,
at the expense of the Disclosing Party, an order or other assurance that
confidential treatment will be accorded to such portion of the Information
required to be disclosed. From and after the Closing, Seller shall not, and
shall use reasonable efforts to cause its Affiliates not to, either directly or
indirectly, disclose, publish or make use of (except to pursue its rights under
this Agreement or any of the ancillary agreements), without the prior written
consent of Buyer, any knowledge, information or documents of a proprietary or
confidential nature with respect to the Business (including information,
knowledge or documents relating to the personnel of the Business or the Acquired
Assets), except (x) to the extent such knowledge, information or documents shall
have become public knowledge other than through improper disclosure by Seller or
its Affiliates or (y) as required by law (including by interrogatories,
subpoena, civil investigation, demand or other legal process); provided,
however, that in the case of disclosure compelled by judicial or administrative
process, Seller shall (to the extent permitted by applicable law) notify Buyer
promptly of the request or requirement so that the Buyer may seek an appropriate
protective order or waive compliance with the provisions of this Section 9.1(f).

- 31-

--------------------------------------------------------------------------------





9.2    Disclosure Generally.


(a)    Any information furnished in the Disclosure Schedule (or any update
thereto) shall qualify and limit Seller’s representations and warranties in the
corresponding section and/or subsection of Article II hereof and shall also
qualify such other sections and subsections in Article II to the extent it is
reasonably evident that such disclosure is applicable to such other sections and
subsections. The inclusion of any information in the Disclosure Schedule (or any
update thereto) shall not be deemed to be an admission or acknowledgment, in and
of itself, that such information is required by the terms hereof to be
disclosed, is material to the Acquired Assets or the Business Products, has
resulted in or would result in a Material Adverse Effect, or is outside the
ordinary course of business. For purposes of this Agreement, the terms “Seller’s
knowledge”, “known by Seller” or other words of similar meaning shall mean the
actual knowledge on the date hereof of the persons listed on Schedule 9.2(a)
after reasonable inquiry and shall not refer to the knowledge of any other
person or entity.


(b)    Seller shall be entitled to submit to Buyer, from time to time between
the date hereof and the Closing Date, written updates to the Disclosure Schedule
disclosing any events or developments that occur or any information learned
between the date of this Agreement and the Closing Date. Seller’s
representations and warranties contained in Article II shall be construed for
all purposes of this Agreement (including without limitation Section 5.1(a)
hereof) in accordance with the Disclosure Schedule, as so updated; provided that
Buyer shall have the right to terminate this Agreement as a result of any such
update to the Disclosure Schedule to the extent provided in Section 7.1(e).


9.3    Covenants Regarding New Buyer Employees. It is the intent of the Parties
that all Designated Employees be offered employment by Buyer, as set forth in
further detail below in this Section 9.3. For purposes of this Agreement, “New
Buyer Employees” shall mean those Designated Employees who accept employment
with Buyer or its subsidiaries in connection with the Closing.


(a)    Employment Offers to Designated Employees. As soon as reasonably
practicable following the date of this Agreement, Buyer shall make offers of
employment to the Designated Employees. Each offer of employment to a Designated
Employee shall provide compensation terms and other benefits (including
severance) comparable in the aggregate to those provided to similarly situated
employees of Buyer on the date hereof (“Comparable Terms”). For greater clarity,
the base salary to be offered to each such Designated Employee by Buyer shall be
the same or higher than the base salary provided to such Designated Employee by
Seller on the date hereof.


(b)    New Buyer Employees. On the Closing Date, the New Buyer Employees will be
considered to have resigned from their employment with Seller, and Buyer shall
thereafter, either directly or through one of its Affiliates, employ all such
New Buyer Employees, for at least a period of three (3) months following the
Closing Date (the “Retention Period”), on the Comparable Terms, except that
Buyer may terminate any such New Buyer Employee for violations of law or gross
misconduct.
 
(c)    Employee Liability Claims.


(i)    Except as otherwise provided in this Section 9.3(c)(i), all costs,
expenses, liabilities and disbursements, if any, incurred in connection with the
termination by Seller or any Affiliate thereof of any employment of any
Designated Employee in connection with the Closing (including any Designated
Employee who does not accept an offer of employment with Buyer) (“Termination
Costs”) shall be borne by Buyer, directly or through prompt

- 32-

--------------------------------------------------------------------------------



reimbursement of Seller or an Affiliate of Seller upon presentation of evidence
of such costs or disbursements. The estimated Termination Costs for each
Designated Employee are set forth in Schedule 9.3(c)(i). Seller shall be
responsible for, and shall pay at or prior to the Closing, all accrued but
unpaid salary or wages of the New Buyer Employees relating to work performed
prior to the Closing. Seller or its Affiliate shall retain responsibility for
and shall pay to all departing Designated Employees any unused vacation or paid
time off, pro rata or other incentive bonuses for the portion of the bonus
period ending on the Closing Date (subject to any discretionary authority it may
retain as to eligibility for or calculation of such bonuses), amounts payable
under “Success Incentive” letters or other stay-pay and change of control
arrangement in connection with the closing of the transactions contemplated by
this Agreement, and benefits under Seller’s Employee Benefit Plans (other than,
for the avoidance of doubt, any severance). For the avoidance of doubt, Seller
and/or Seller’s Employee Benefit Plans shall retain responsibility for and shall
pay all required disability payments relating to any disability liability with
respect to a Designated Employee that arises prior to Closing, including
liability arising out of any disability claim asserted prior to Closing.


(ii)    All costs and disbursements incurred in connection with the employment,
engagement or termination by Buyer of any New Buyer Employee on or after the
Closing Date shall be borne solely by Buyer.


(d)    Buyer Employee Plans.


(i)    Subject to Section 9.3(a), with respect to New Buyer Employees, (i) Buyer
will allow such New Buyer Employees and their eligible dependents to participate
in the employee benefit plans maintained by Buyer or its Affiliates on terms
comparable to those provided by Buyer or its Affiliates to its similarly
situated employees, (ii) each such New Buyer Employee will receive credit for
purposes of eligibility to participate and vesting under such plans for years of
service with Seller or any ERISA Affiliate prior to the Closing Date, provided
that Seller provides the applicable service information at such time and in such
format as the administrator of the applicable Buyer plan shall reasonably
require, and (iii) Buyer will make commercially reasonable efforts to cause any
and all pre-existing condition limitations, eligibility waiting periods and
evidence of insurability requirements under any group pension, health, life,
accident or disability plans of Buyer in which such New Buyer Employees and
their eligible dependents will participate to be waived and will provide credit
for any co-payments and deductibles prior to the Closing Date for purposes of
satisfying any applicable deductible, out-of-pocket or similar requirements
under any such plans that may apply after the Closing Date, provided that Seller
provides the applicable information at such time and in such format as the
administrator of the applicable Buyer plan shall reasonably require.


(ii)    Buyer shall cause a tax qualified defined contribution retirement plan
established or maintained by Buyer (the “Buyer Plan”) to accept eligible
rollover distributions (as defined in Section 402(c)(4) of the Code) from New
Buyer Employees who participated in Seller’s 401(k) plan (the “401(k) Plan”)
with respect to any account balances distributed to them in cash on or after the
Closing Date by the 401(k) Plan, subject to any restrictions under applicable
law. Direct rollovers of outstanding loans from Seller’s 401(k) Plan to the
Buyer Plan shall be permitted, subject to receipt of evidence satisfactory to
the plan administrator of the Buyer Plan that Seller’s 401(k) Plan is qualified
under Section 401(a) of the Code and that the transferred amount meets the
requirements for an eligible rollover distribution under Section 402(c) of the
Code.

- 33-

--------------------------------------------------------------------------------





(e)    Immigration Related Obligations. Subject to Seller’s compliance with
immigration laws in all material respects prior to Closing, Buyer shall assume
any of Seller’s immigration related obligations and liabilities relating to
Designated Employees who are foreign nationals of the country in which they are
working, such as (but not limited to), those arising in connection with filings
by Seller of Labor Condition Applications, nonimmigrant/immigrant visa
petitions, work permit applications or extensions and Applications for Alien
Employment (Labor) Certification.


(f)    Limitations. Nothing contained in this Section 9.3 shall give any current
or former employee or any other individual associated therewith or any Employee
Benefit Plan or trustee thereof or any other third party any right to enforce
the provisions of this Section 9.3.


(g)    Temporary Employees. Buyer may offer employment to any Temporary
Employee, but is not obligated to do so. If Buyer makes such an offer and the
Temporary Employee accepts the offer (each such employee, a “Buyer Temporary
Employee”), then Buyer shall be responsible for liabilities and obligations
relating to the Buyer Temporary Employee which arise from and after the Closing,
and Seller shall remain responsible for liabilities and obligations relating to
the Buyer Temporary Employee for periods prior to the Closing. Notwithstanding
anything to the contrary in this Agreement, Seller shall remain responsible for
the liabilities and obligations relating to Seller’s employment of any Temporary
Employee who does not receive an offer from Buyer or who receives, but declines
to accept, such offer.


9.4    Use of Name for Transition Period.


(a)    Following the Closing, except as otherwise expressly provided herein,
Buyer shall have no rights to use any trademarks, tradenames, logos or any
contraction, abbreviation or simulation of Seller (the “Retained Marks”) and
will not hold itself out as having any affiliations with Seller. For the
avoidance of doubt, the Retained Marks do not include the Designated Trademarks.


(b)    Notwithstanding the provisions of Section 9.4(a) but subject to Section
9.4(d), Buyer may utilize sales promotional aids, literature and other printed
material transferred by Seller to Buyer on the Closing Date and containing the
Retained Marks (the “Sales Material”); provided, that no such material may be
used by Buyer on or after the Closing Date for any purpose unless, as soon as
reasonably practicable after the Closing Date, Buyer provides reasonable notice
of the fact that the any such product was formerly a product of Seller.


(c)    Notwithstanding the provisions of Section 9.4(a) but subject to Section
9.4(d), Buyer may continue to use the Retained Marks following the Closing Date
on inventories existing on the Closing Date, provided that the products in such
inventories are not modified or enhanced in any manner.


(d)    Buyer will use its best efforts to discontinue the use of the Retained
Marks on such inventory and Sales Material within 180 days after the Closing
Date; provided, however, Buyer will be deemed to have used its best efforts
where the “copy exact” nature of the product labelling requires a period longer
than 180 days to alter the product labels, in which case Buyer shall have such
additional time as reasonably required for institution and approval of the
necessary product label changes in conformance with the “copy exact”
requirements and processes. Notwithstanding the provisions of Section 9.4(a),
Buyer may disclose to its customers and potential customers that it is
designing, manufacturing and selling the Business Products as the acquirer of
the Business from Seller from and after the Closing Date.



- 34-

--------------------------------------------------------------------------------



(e)    The licenses to use the Retained Marks set forth in this Section 9.4
shall not prohibit Seller or any of its subsidiaries from using the Retained
Marks (or any similar name or logo) during the term of the respective license or
thereafter in any manner.


9.5    Payment of Certain Monies. In the event that Seller (or an Affiliate
thereof) inadvertently pays or discharges, after the Closing, any Assumed
Liabilities, Buyer shall reimburse Seller or such Affiliate for the amount so
paid or discharged within thirty (30) days of being presented with written
evidence of such payment or discharge. Buyer shall promptly forward to Seller
all monies received by Buyer or its Affiliates following the Closing with
respect to any Excluded Asset promptly (and in any event within ten (10)
Business Days) after Buyer determines that such amounts are due to Seller
hereunder. In the event that Seller (or an Affiliate thereof) receives payment
of amounts otherwise due to Buyer (including amounts for Business Product
ordered prior to Closing, but shipped in whole or part after Closing), then
Seller shall promptly forward to Buyer all monies received by Seller or its
Affiliates following the Closing with respect to any such Acquired Asset
promptly (and in any event within ten (10) Business Days) after Seller
determines that such amounts are due to Buyer hereunder.


9.6    Covenant Not to Compete. During the period commencing on the Closing Date
and continuing until the date that is three (3) years after the Closing Date
(the “Noncompetition Period”), no Noncompetition Party shall design, license,
manufacture, market, service, or sell any product that is competitive with the
Business Products (“Competitive Activities”); provided, however, that, for
greater clarity, the foregoing covenant shall not prohibit, or be interpreted as
prohibiting, any Noncompetition Party from:


(a)    continuing anywhere in the world in any type of business conducted by any
Noncompetition Party on the date hereof (including any extensions or additions
to such business), other than the Competitive Activities;


(b)    entering into any relationship with a person or entity not owned,
managed, operated or controlled by any Noncompetition Party for purposes
unrelated to the Competitive Activities;


(c)    making equity investments in publicly owned companies which conduct
Competitive Activities, provided such investments do not exceed 5% of the
outstanding stock of any such publicly owned company;


(d)    acquiring any person or entity which conducts Competitive Activities if
either:


(i)    in the calendar year prior to such acquisition, the consolidated revenues
of such person or entity from its Competitive Activities do not constitute more
than 25% of the total consolidated revenues of such person or entity; or


(ii)    the applicable Noncompetition Party promptly commences and thereafter
pursues until the expiration of the Noncompetition Period, the transfer of that
portion of the business of such person or entity as constitutes Competitive
Activities upon terms and conditions and at a price reasonably determined by the
applicable Noncompetition Party.


For purposes of the Agreement, “Noncompetition Party” means Seller and any
direct or indirect majority-owned subsidiaries of Seller while (but only while)
such entity is a direct or indirect majority-owned subsidiary of Seller.

- 35-

--------------------------------------------------------------------------------



9.7    Covenant Not to Solicit. During the period commencing on the Closing Date
and continuing until the third (3rd) anniversary of the Closing Date, no
Noncompetition Party shall (a) solicit for employment any of the New Buyer
Employees or Buyer Temporary Employees while they remain employed by Buyer (or
any of its Affiliates), except for general solicitations of employment not
specifically directed at New Buyer Employees or Buyer Temporary Employees or (b)
hire any New Buyer Employees or Buyer Temporary Employees, except in each case
where the employment of such New Buyer Employees or Buyer Temporary Employees
has been terminated by Buyer prior to such hiring.


9.8    Records Delivery. As soon as reasonably practicable following the Closing
Date, Seller shall deliver to Buyer all of the books and records of the Business
necessary to operate the Business as currently conducted (except for (i) such
corporate records that are not exclusively related to the Business and as to
which Buyer will have separate access under this Article 9 and (ii) personnel
files which may not be delivered without the applicable employee’s consent or
which delivery is prohibited by applicable law) and to understand the rights and
liabilities of the Business as of the Closing, including the Designated Books
and Records.

- 36-

--------------------------------------------------------------------------------





ARTICLE X
MISCELLANEOUS


10.1    Press Releases and Announcements. Neither Party shall issue (and each
Party shall cause its Affiliates not to issue) any press release or public
disclosure relating to the subject matter of this Agreement without the prior
written approval of the other Party; provided, however, that either Party may
make any public disclosure it believes in good faith is required by law,
regulation or stock exchange rule (in which case the disclosing Party shall
advise the other Party and the other Party shall, if practicable, have the right
to review such press release or announcement prior to its publication).


10.2    No Third Party Beneficiaries. Except as provided by applicable law or
otherwise expressly provided herein, this Agreement shall not confer any rights
or remedies upon any person or entity (including with respect to any employee or
former employee of Seller, Buyer or any of their Affiliates, any New Buyer
Employees, and any Designated Employees, any right to employment or contractual
employment for any specified period) other than the Parties and their respective
successors and permitted assigns and, to the extent specified herein, their
respective Affiliates.


10.3    Action to be Taken by Affiliates. The Parties shall cause their
respective Affiliates to comply with all of the obligations specified in this
Agreement to be performed by such Affiliates.


10.4    Entire Agreement. This Agreement (including the Schedules and Exhibits
hereto, the Confidentiality Agreement and the other documents and instruments
referred to herein) constitutes the entire agreement between the parties to this
Agreement and supersedes any prior statements, understandings, agreements or
representations by or between the parties hereto, whether written or oral, with
respect to the subject matter hereof, and the parties hereto specifically
disclaim reliance on any such prior statements, understandings, agreements or
representations to the extent not expressly embodied in this Agreement.


10.5    Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. Neither Party may assign either this Agreement or any of
its rights, interests, or obligations hereunder without the prior written
approval of the other Party, except to an Affiliate of a Party or to the
purchaser of all or substantially all of the equity interests or assets of a
Party.


10.6    Counterparts and Signature. This Agreement may be executed in two or
more counterparts (including by facsimile or by an electronic scan delivered by
electronic mail), each of which shall be deemed an original but all of which
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each Party hereto and delivered
to the other Party, it being understood that each Party need not sign the same
counterpart. This Agreement may be executed and delivered by facsimile or by an
electronic scan delivered by electronic mail.

- 37-

--------------------------------------------------------------------------------





10.7    Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


10.8    Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered one business day after it
is sent by (a) a reputable courier service guaranteeing delivery within one
business day or (b) telecopy, provided electronic confirmation of successful
transmission is received by the sending Party and a confirmation copy is sent on
the same day as the telecopy transmission by certified mail, return receipt
requested, in each case to the intended recipient as set forth below:
If to Buyer:


MKS Instruments, Inc.
2 Tech Drive, Suite 201
Andover, MA 01810
Telecopy: : 978-557-5130
Telephone: 978-645-5500
Attention: Jerry Colella
President and Chief Executive Officer
Copy to:


MKS Instruments, Inc.
2 Tech Drive, Suite 201
Andover, MA 01810
Telecopy: 978-557-5160
Telephone: 978-645-5500
Attention: Kathleen Burke
Vice-President and General Counsel
 
 
If to Seller:
Brooks Automation, Inc.
15 Elizabeth Drive
Chelmsford, MA 01824
Attn: General Counsel
Telecopy: (978) 262-2500
Telephone: (978) 262-7655
Copies to:


Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, Massachusetts 02109
Telecopy: (617) 526-5000
Attention: Mark G. Borden


Wilmer Cutler Pickering Hale and Dorr LLP
950 Page Mill Road
Palo Alto, California 94034
Telecopy: (650) 858-6100
Attention: Joe Wyatt

Either Party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telex, ordinary mail, or electronic mail), but no such
notice, request, demand, claim or other communication shall be deemed to have
been duly given unless and until it actually is received by the Party for whom
it is intended. Either Party may change the address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other Parties notice in the manner herein set forth.

- 38-

--------------------------------------------------------------------------------



10.9    Governing Law. Subject to the provisions of certain Exhibits hereto
regarding the application of local law, this Agreement shall be governed by and
construed in accordance with the internal laws of the Commonwealth of
Massachusetts without giving effect to any choice or conflict of law provision
or rule (whether of the Commonwealth of Massachusetts or any other jurisdiction)
that would cause the application of laws of any jurisdiction other than those of
the Commonwealth of Massachusetts.


10.10    Amendments and Waivers. The Parties may mutually amend or waive any
provision of this Agreement at any time. No amendment or waiver of any provision
of this Agreement shall be valid unless the same shall be in writing and signed
by each of the Parties. No waiver by either Party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence.


10.11    Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the body making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.


10.12    Expenses. Except as otherwise specifically provided to the contrary in
this Agreement, each of the Parties shall bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.


10.13    Specific Performance. Each Party acknowledges and agrees that the other
Party would be damaged irreparably in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or otherwise
are breached. Accordingly, each Party agrees that the other Party may be
entitled to an injunction or injunctions to prevent breaches of the provisions
of this Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court of the United States or
any state or jurisdiction thereof having jurisdiction over the Parties and the
matter without any requirement for the posting of a bond or other security.


10.14    Submission to Jurisdiction. Subject to the provisions of certain
Exhibits hereto regarding the submission of actions and proceedings arising out
of or relating to such Exhibits to courts of local jurisdictions, each Party (a)
submits to the exclusive jurisdiction of any state or federal court sitting in
the Commonwealth of Massachusetts in any action or proceeding arising out of or
relating to this Agreement, (b) agrees that all claims in respect of such action
or proceeding may be heard and determined only in any such court, and (c) agrees
not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. Each Party waives any defense of inconvenient
forum to the maintenance of any action or proceeding so brought and waives any
bond, surety or other security that might be required of the other Party with
respect thereto. Either Party may make service on the other Party by sending or
delivering a copy of the process to the Party to be served at the address and in
the manner provided for the

- 39-

--------------------------------------------------------------------------------



giving of notices in Section 10.8. Nothing in this Section 10.14, however, shall
affect the right of either Party to serve legal process in any other manner
permitted by law.


10.15    Bulk Transfer Laws. Buyer acknowledges that Seller will not comply with
the provisions of the bulk transfer laws of any jurisdiction in connection with
the transactions contemplated by this Agreement.


10.16    Construction. Except where expressly stated otherwise in this
Agreement, the following rules of interpretation apply to this Agreement: (i)
“either” and “or” are not exclusive and “include”, “includes” and “including”
are not limiting; (ii) “hereof”, “hereto”, “hereby”, “herein” and “hereunder”
and words of similar import when used in this Agreement refer to this Agreement
as a whole and not to any particular provision of this Agreement; (iii) “date
hereof” refers to the date set forth in the initial caption of this Agreement;
(iv) “extent” in the phrase “to the extent” means the degree to which a subject
or other thing extends, and such phrase does not mean simply “if”; (v)
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms; (vi) references to a contract or agreement
mean such contract or agreement as amended or otherwise modified from time to
time; (vii) references to a person or entity are also to its permitted
successors and assigns; (viii) references to an “Article”, “Section”, “Exhibit”
or “Schedule” refer to an Article or Section of, or an Exhibit or Schedule to,
this Agreement; (ix) references to “$” or otherwise to dollar amounts refer to
the lawful currency of the United States; and (x) references to a law include
any rules, regulations and delegated legislation issued thereunder. The language
used in this Agreement shall be deemed to be the language chosen by the Parties
hereto to express their mutual intent, and no rule of strict construction shall
be applied against either Party.


10.17    Foreign Exchange Conversions. If any amount to be paid, transferred,
allocated, indemnified, reimbursed or calculated pursuant to, or in accordance
with, the terms of this Agreement or any Exhibit or Schedule (including the
Disclosure Schedule) referred to herein (including the calculation, payment or
reimbursement of Damages under Article VI hereof) is originally stated or
expressed in a currency other than United States Dollars, then, for the purpose
of determining the amount to be so paid, transferred, allocated, indemnified,
reimbursed or calculated, such amount shall be converted into United States
Dollars at the exchange rate between those two currencies most recently quoted
in The Wall Street Journal in New York as of the Business Day immediately prior
to (or, if no such quote exists on such Business Day, on the closest Business
Day prior to) the day on which the party required to make such payment,
transfer, indemnification, reimbursement or calculation first becomes obligated
to do so hereunder (or, in the case of Article VI hereof, would have first
become obligated to do so but for the operation of Section 6.5(b) hereof);
provided, however, that nothing in this Section 10.17 shall be deemed to require
either Party to make any foreign currency conversion or other similar
calculation that violates or conflicts with, or otherwise causes a party to
violate, applicable law or U.S. GAAP.

- 40-

--------------------------------------------------------------------------------





10.18    Waiver of Jury Trial. To the extent permitted by applicable law, each
Party hereby irrevocably waives all rights to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the transactions contemplated
hereby or the actions of either Party in the negotiation, administration,
performance and enforcement of this Agreement.


10.19    Incorporation of Exhibits and Schedules. The Exhibits, Schedules and
Disclosure Schedule identified in this Agreement are incorporated herein by
reference and made a part hereof.


[Remainder of page intentionally left blank]

- 41-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Asset Purchase
Agreement as of the date first above written.
SELLER
BROOKS AUTOMATION, INC.
By:        /s/ Stephen S. Schwartz
Print Name:    Stephen S. Schwartz
Print Title:    Chief Executive Officer
BUYER
MKS INSTRUMENTS, INC.
By:        /s/ Gerald G. Colella
Print Name:    Gerald G. Colella
Print Title:    CEO & President


























[Signature Page to Asset Purchase Agreement]

- 42-

--------------------------------------------------------------------------------



Amendment to Asset Purchase Agreement


This amendment (the “Amendment”), dated May 9, 2014 is to the Asset Purchase
Agreement by and between Brooks Automation, Inc., a Delaware corporation
(“Seller”), and MKS Instruments, Inc., a Massachusetts corporation (“Buyer”),
dated as March 17, 2014 (the “Asset Purchase Agreement). Buyer and Seller are
collectively referred to herein as the “Parties”. All capitalized terms used
herein but not otherwise defined shall have the meanings ascribed to them in the
Asset Purchase Agreement.


WHEREAS, the Parties acknowledge that certain of the Acquired Assets are owned
by foreign subsidiaries of the Seller, and


WHEREAS, the Parties intend to amend the Asset Purchase Agreement to provide for
the transfer and sale of such assets to be directly between the applicable
subsidiaries of the Buyer and Seller,


NOW THEROFRE, in consideration of the representations, warranties, covenants and
agreements contained in this Amendment and the Asset Purchase Agreement and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:


1.
Definitions



(a)”Foreign Assets” mean that portion of the Acquired Assets that is owned
directly by the Seller’s foreign subsidiaries, rather than the Seller itself.


(b)“Seller Foreign Sub” means each subsidiary of the Seller that is incorporated
or organized in a jurisdiction other than the United States and that owns any
Foreign Assets. Each Seller Foreign Sub is listed on Schedule 1 hereto.


(c)“Buyer Foreign Sub” means each subsidiary of the Buyer that is incorporated
or organized in a jurisdiction other than the United States and that has been
designated by the Buyer to purchase any portion of the Foreign Assets. Each
Buyer Foreign Sub is listed on Schedule 1 hereto.


(d)“Foreign Asset Value” means the aggregate value of the Foreign Assets, which
shall be book value, or, where book value is not applicable, the fair market
value as mutually agreed to by the Parties. For purposes of Section 2(c)(i)
below, the Foreign Asset Value shall be converted into U.S. dollars in
accordance with Section 10.17 of the Asset Purchase Agreement (entitled “Foreign
Exchange Conversions”).


2.
Closing



(a)    Immediately prior to the Closing, the Seller shall list on Schedule 2
each of the Foreign Assets, identifying the Seller Foreign Sub that owns each
such Foreign Asset and the Foreign Asset Value for each such Foreign Asset (as
determined in accordance with Section 1(d) above).


(b)    On the first business day (local time for the applicable foreign
subsidiary) following the Closing, Seller shall cause each of its Seller Foreign
Subs to sell, convey, assign, transfer and deliver the Foreign Assets owned by
it to the respective Buyer Foreign Sub identified on Schedule 1, and Buyer shall
cause its Buyer Foreign Subs to purchase and acquire from Seller Foreign Subs
all of such Seller Foreign Subs’ right, title and interest in and to such
Foreign Assets, in each case in accordance with the terms of the Asset Purchase
Agreement.

- 1-

--------------------------------------------------------------------------------





(c)    At the Closing:


(i)    the Purchase Price to be paid by Buyer in accordance with the terms of
Section 1.2(a) of the Asset Purchase Agreement shall be reduced by the aggregate
U.S. dollar amount of the Foreign Asset Value, and


(ii)    the Buyer shall cause the Buyer Foreign Subs to pay to the Seller
Foreign Subs (in local currency) the respective portion of the Foreign Asset
Value ascribable to the Foreign Assets acquired by such Buyer Foreign Sub as set
forth on Schedule 2, on the first business day (local time for the applicable
foreign subsidiary) following the Closing.
 
For purposes of clarity, the aggregate Purchase Price amount shall not change,
but a portion of the Purchase Price equal to the Foreign Asset Value (as
determined in accordance with this Amendment) shall be paid by the Buyer Foreign
Subs in lieu of being paid by the Buyer.
   
(d)    The Seller shall cause the Seller Foreign Subs, and the Buyer shall cause
the Buyer Foreign Subs, to execute Bills of Sale with respect to the Foreign
Assets ascribable to them, in substantially the form attached to the Asset
Purchase Agreement, with appropriate adjustments to reflect local legal
requirements.




3.
General



(a)    This agreement is being entered into solely to provide for the purchase
and sale of the Foreign Assets among the Buyer Foreign Subs and the Seller
Foreign Subs, rather than Buyer and Seller themselves. This amendment is not
intended to increase or decrease the aggregate rights and obligations of the
Parties to the Asset Purchase Agreement in any way. Seller hereby guarantees the
obligations of the Seller Foreign Subs to the Buyer and the Buyer hereby
guarantees the obligations of the Buyer Foreign Subs to the Seller, in each case
as such rights exist under the Asset Purchase Agreement, as amended hereby.
Except as specifically amended by this Amendment, the Asset Purchase Agreement
shall remain in full force and effect and the Asset Purchase Agreement, as
amended by this Amendment, is hereby ratified and confirmed in all respects.


(b)    This Amendment may be executed in two or more counterparts (including by
facsimile or by an electronic scan delivered by electronic mail), each of which
shall be deemed an original but all of which together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each Party hereto and delivered to the other Party, it being
understood that each Party need not sign the same counterpart. This Amendment
may be executed and delivered by facsimile or by an electronic scan delivered by
electronic mail.


(c)    The Schedules identified in this Amendment are incorporated herein by
reference and made a part hereof.


[Remainder of page intentionally left blank]



- 2-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first above written.
SELLER
BROOKS AUTOMATION, INC.
By:        /s/ Jason W. Joseph
Print Name:    Jason W. Joseph
Print Title:    VP, General Counsel & Secretary
BUYER
MKS INSTRUMENTS, INC.
By:        /s/ Seth H. Bagshaw
Print Name:    Seth H. Bagshaw
Print Title:    Vice President, CFO
        


























[Signature Page to Amendment to Asset Purchase Agreement]



- 3-